       Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 1 of 117




Alyson A. Foster, ISB No. 9719
alyson@dempseyfoster.com
Jennifer Schrack Dempsey, ISB No. 7603
jen@dempseyfoster.com
DEMPSEY FOSTER PLLC
800 W. Main Street, Suite 1460
Boise, Idaho 83702
Tel: (208) 401-9533

Erika C. Birg (pro hac vice application
to be submitted)
erika.birg@nelsonmullins.com
Avery G. Carter (pro hac vice application
to be submitted)
avery.carter@nelsonmullins.com
NELSON MULLINS RILEY &
SCARBOROUGH LLP
201 17th Street NW, Suite 1700
Atlanta, Georgia 30363
Tel: (404) 322-6000

Attorneys for Plaintiff North Wind
Construction Services, LLC

                    UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO


NORTH WIND CONSTRUCTION                Case No.: 4:21-cv-00096
SERVICES, LLC, a Delaware
limited liability company,             COMPLAINT

             Plaintiff,                JURY TRIAL DEMANDED
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 2 of 117




 v.

 CAMPOS EPC, LLC, a Colorado
 limited liability company,

              Defendant.



      Plaintiff North Wind Construction Services, LLC (“North Wind”) brings this

action against Defendant Campos EPC, LLC (“Campos”) for breach of contract and

states as follows:

                            I.    INTRODUCTION

      1.     This is a breach of contract action brought by North Wind, a general

and environmental remediation contractor, against a subcontractor, Campos, which

provides engineering, procurement, and construction services.

      2.     Campos entered a contract with North Wind in which Campos agreed

to provide certain project estimation services for North Wind’s preparation and

submission of a proposal in response to a Request for Proposal issued by the U.S.

Department of Energy for an environmental remediation project. Based on estimates

created by Campos pursuant to the contract, North Wind submitted a bid for and

obtained the project with the Department of Energy.

      3.     In the process of completing the project, however, North Wind learned

that Campos had provided vastly incorrect estimates. The provision of those

estimates constituted a breach of the North Wind-Campos contract and caused North


COMPLAINT                                                                       2
       Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 3 of 117




Wind to incur losses of over two million dollars. In this lawsuit, North Wind seeks

damages from Campos for those losses, in addition to attorneys’ fees, costs, and any

other relief this Court may find proper.

            II.    THE PARTIES, JURISDICTION, AND VENUE

      4.     Plaintiff North Wind is a limited liability company organized under the

laws of the State of Delaware. North Wind’s operations are based in Idaho Falls,

Idaho. For jurisdictional purposes, under 28 U.S.C. § 1332(a), North Wind is a

citizen of Alaska, Delaware, and Idaho because its members are individuals or

entities that are citizens of Alaska, Delaware, and Idaho.

      5.     Defendant Campos is a limited liability company organized under the

laws of the State of Colorado. Campos’s operations are headquartered in Colorado.

For jurisdictional purposes, under 28 U.S.C. § 1332(a), upon information and belief,

Campos is a citizen of Colorado because its members are individuals or entities that

are citizens only of Colorado.

      6.     The amount in controversy exceeds $75,000.

      7.     Because the parties are citizens of different states and the amount in

controversy exceeds $75,000, this Court has subject matter jurisdiction under

28 U.S.C. § 1332(a)(1).

      8.     Pursuant to 28 U.S.C. § 1391(b)(3), venue is proper in this Court and

division because Campos subjected itself to the Court’s personal jurisdiction with



COMPLAINT                                                                         3
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 4 of 117




respect to this action by expressly agreeing in the governing contract that “any

litigation shall be brought and prosecuted exclusively in Federal District Court, with

venue in the United States District Court for the District of Idaho, in Pocatello,

Idaho . . . .” (Subcontract No. 040918, Article 14, dated April 26, 2018 (the

“Agreement”).) A true and correct copy of the Agreement is attached as Exhibit A

and incorporated into this Complaint as if fully restated herein.

                                      III.   FACTS

      North Wind’s business and the parties’ Agreement.

      9.       North Wind is a general contracting service, providing heavy civil

construction services with an emphasis on environmental remediation and

reclamation.

      10.      As a contracting service, North Wind submits bids to prospective

clients for construction contracts.

      11.      North Wind hires subcontractors and estimating companies, like

Campos, to help provide estimates for its bids.

      12.      In March 2018, North Wind learned that the U.S. Department of Energy

(“DOE”) was seeking a contractor to construct a water treatment facility needed for

mercury remediation at its Outfall 200 Mercury Treatment Facility in Oak Ridge,

Tennessee (“the Project”).




COMPLAINT                                                                           4
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 5 of 117




      13.    The DOE provided a Request for Proposal on its website which outlined

the scope of the Project and included drawings and specifications for the Project.

True and correct copies of the DOE’s Request for Proposal and drawings and

specifications are attached as Exhibit B and incorporated into this Complaint as if

fully restated herein.

      14.    North Wind solicited subcontractors and estimating services to help

develop estimates for the proposal North Wind would submit to the DOE.

      15.    North Wind contracted with Campos to provide estimating services to

assist with its proposal and provided Campos with the DOE’s Request for Proposal

and drawings and specifications for the Project.

      16.    On April 4, 2018, Campos submitted a formal proposal to North Wind

outlining its scope of work for estimating services. A true and correct copy of

Campos’s proposal is included and incorporated into the Agreement as “Attachment

2,” appearing on page 13 of the entire document at Exhibit A.

      17.    The proposal stated that Campos was to provide North Wind with take-

offs and estimates for the Project including the following structural work:

             (1)    Headworks: Micropiles & Piers (Subcontracted); Foundation;

                    Upper Floor; Pipe Support Systems; Pipe Support Tower; and

                    Storage Tank




COMPLAINT                                                                        5
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 6 of 117




              (2)   Treatment facility: Foundation; Ground Level; Second Level;

                    Roof; Grating & Support Beams; Tanks.

(Ex. A at pgs. 13-15 (Attachment 2).)

      18.     Take-offs are key parts of cost-estimating in the construction industry.

A “take-off” is a detailed breakdown of all components required to complete a

construction project. It includes identification of each raw material needed for a

project, and for each material the number of units, the unit price, and the total price.

To create a construction take-off, an estimator must know how to read a blueprint

and draw item lists and quantities from the blueprint and outline. The final product

of a construction material take-off is the total material cost for a project.

Accordingly, the take-off is critical to the process of creating a project bid and it

must be accurate to estimate the total cost for a project.

      19.     On April 26, 2018, North Wind and Campos executed the Agreement,

Subcontract No. 040918, in which Campos agreed to provide estimating support

services to organize and help to develop the construction estimate to be used and

included in North Wind’s proposal to the DOE for the Project in exchange for

$62,233.00.

      20.     Paragraph 1.1 of the Agreement states that “Campos EPC

(Subcontractor) shall provide construction estimating services to North Wind

Construction Services, LLC (North Wind) to organize and assist in the development



COMPLAINT                                                                             6
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 7 of 117




of the construction estimate for the Outfall 200 Mercury treatment Facility located

in Oak Ridge, TN as identified in Campos EPC[] Proposal dated April 04, 2018.”

(Ex. A at pg. 1.)

      21.    The Agreement incorporates North Wind’s General Provisions, which

are appended to the Agreement as Attachment 1. (Ex. A at pg. 1, § 2.1 & pgs. 4-12.)

      22.    Article 16 of the General Provisions outlines Campos’s responsibilities

under the Agreement. The relevant provision of Article 16 states:

      SUBCONTRACTOR shall be responsible for the professional quality
      and technical accuracy of services provided under this Subcontract.
      SUBCONTRACTOR shall perform all rework required due to errors
      and/or omissions by SUBCONTRACTOR’s personnel at no charge to
      the CONTRACTOR. CONTRACTOR’s review, approval, or
      acceptance of, or payment for, the services required under this
      Subcontract shall not be construed to operate as a waiver of any rights
      under this Subcontract or of any cause of action arising out of the
      performance of this Subcontract, and SUBCONTRACTOR shall be
      and remain liable to the CONTRACTOR in accordance with applicable
      law for all reperformance of services caused by SUBCONTRACTOR’s
      own negligent performance of any of the services furnished under this
      Subcontract or any errors, omissions, or deficiencies. The rights and
      remedies of the CONTRACTOR provided for under this Subcontract
      are in addition to any other rights and remedies provided by law.

(Ex. A at pg. 10 (Attachment 1, Article 16).)

      23.    The General Provisions also contained a Notice of Default provision.

(Ex. A at pg. 11 (Attachment 1, Article 20).) Among other things, the Notice of




COMPLAINT                                                                         7
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 8 of 117




Default provision contemplates certain procedures when Campos defaults under the

Agreement.

      Campos breaches the Agreement.

      24.    Per the parties’ Agreement, Campos was required to provide the take-

offs for structural concrete for the Treatment Facility and the Headworks Facility

determined from the DOE’s Request for Proposal documents that North Wind

provided to Campos. (Ex. A at pgs. 13-15 (Attachment 2).)

      25.    In its take-off, Campos estimated that 3,601 total cubic yards were

required per the DOE-provided drawings and specifications for the Treatment Plant

Foundation. A true and correct copy of Campos’s estimate for the Treatment Plant

Foundation is attached as Exhibit C and incorporated into this Complaint as if fully

restated herein.

      26.    Campos estimated that zero cubic yards of structural concrete was

required for the Headworks Storm Water Storage Tank Foundation Installation. A

true and correct copy of Campos’s estimate for the Headworks is attached as Exhibit

D and incorporated into this Complaint as if fully restated herein.

      27.    North Wind used and relied on Campos’s estimates in creating North

Wind’s proposal for the Project. North Wind submitted its proposal to the DOE on

May 21, 2018.




COMPLAINT                                                                         8
       Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 9 of 117




      28.    On December 6, 2018, the DOE awarded North Wind a contract for the

Project.

      29.    Shortly after being awarded the contract, North Wind began

procurement activity to solidify subcontractors for the Project.

      30.    Upon receiving proposals for the procurement of structural concrete,

North Wind realized that Campos provided estimates which grossly underestimated

the volume of concrete required to be installed for the Project.

      31.    Campos’s first error was that it estimated 3,601 total cubic yards for the

Treatment Plan Foundation Installation.

      32.    North Wind realized that Campos’s measurements for the Treatment

Plan Foundation Installation were inaccurate and North Wind’s engineers

subsequently confirmed that the proper measurement was 4,672 cubic yards of

concrete—1,071 cubic yards more than Campos’s estimate. (See North Wind’s

Engineering Takeoff Backup Measurements at pg. 1.) A true and correct copy of

North Wind’s Engineering Takeoff Backup Measurements is attached as Exhibit E

and incorporated into this Complaint as if fully restated herein.

      33.    North Wind also discovered that Campos’s estimate for the Headworks

Storm Water Storage Foundation Installation provided zero cubic yards of structural

concrete, and that the proper measurement was 478 cubic yards. (Ex. E at pg. 2.)




COMPLAINT                                                                            9
       Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 10 of 117




      34.    Thus, the total underestimation of the amount of concrete that would be

needed was 1,549 cubic yards. (Ex. E at pg. 1.) At the install rate of $1,470.88 per

cubic yard, that error results in additional costs of $2,278,393.12.

      North Wind notifies Campos of its breach.

      35.    Pursuant to Article 20 of the General Provisions, on July 23, 2019,

North Wind sent a letter to notify Campos of its breach of the Agreement (“July 23

Letter”). A true and correct copy of the July 23 Letter is attached as Exhibit F and

incorporated into this Complaint as if fully restated herein.

      36.    The July 23 Letter notified Campos that it breached the Agreement

when it grossly underestimated the volume of concrete by 1,549 cubic yards, that

North Wind relied on Campos’s estimates, and that because of Campos’s breach,

North Wind would incur substantial additional costs to install the structural concrete

in the amount of $2,278,393.12. (Ex. F passim.) North Wind asked Campos to remit

payment to cover all additional costs incurred by North Wind as a result of Campos’s

error and breach. (Id. at pg. 2.)

      37.    On August 21, 2019, Campos’s attorneys responded to North Wind’s

July 23, 2019 letter, denying that Campos breached the Agreement, and asserting

that the discrepancies in its estimates were because of an error in the DOE’s

drawings scale. A true and correct copy of Campos’s August 21, 2019, letter is




COMPLAINT                                                                          10
          Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 11 of 117




attached as Exhibit G and incorporated into this Complaint as if fully restated

herein.

      38.      By letter dated November 6, 2019, North Wind reiterated its position

that Campos breached the Agreement, that the drawings were accurate, and that

Campos’s discrepancies in its estimates were because of its own error. A true and

correct copy of North Wind’s November 6, 2019, letter is attached as Exhibit H and

incorporated into this Complaint as if fully restated herein.

      39.      To date, Campos has not compensated North Wind for its losses.

                            IV.   CAUSES OF ACTION

                            Count 1: Breach of Contract

      40.      North Wind incorporates the allegations in Paragraphs 1-39 above as if

fully restated herein.

      41.      North Wind and Campos entered into a valid and binding Agreement.

      42.      Campos agreed to provide estimating services for North Wind’s

proposal to be submitted to the DOE for the Project in exchange for payment. (Ex.

A.)

      43.      North Wind performed all its obligations under the Agreement.

      44.      Article 16 of the General Provisions states that Campos “shall be

responsible for the professional quality and technical accuracy of services provided

under this Subcontract.” (Ex. A at pg. 10 (Attachment 1, Article 16).)



COMPLAINT                                                                         11
       Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 12 of 117




      45.    Campos is bound by the Agreement, and it is responsible for the

professional quality and technical accuracy of the work under Article 16.

      46.    Campos breached the Agreement by grossly underestimating the

required concrete for the Treatment Facility and Headworks Facility which caused

North Wind to base its proposal and associated costs on an estimated volume of

1,549 cubic yards less than required.

      47.    Article 20(b) of the General Provisions provides that Campos shall be

liable to North Wind for any excess costs of such similar supplies or services caused

by its breach. (Ex. A at pg. 11 (Attachment 1, Article 20(b)).)

      48.    Campos’s breach of the Agreement has caused actual damages to North

Wind in the amount of $2,278,393.12, including, but not limited to direct,

consequential, incidental and special damages, and Campos is liable for such

damages.

      49.    Article 14 of the General Provisions provides:

      If either party is required to incur costs and fees to enforce its rights
      under this Agreement through litigation, then the prevailing party shall
      be entitled to reimbursement of its costs and expenses including
      reasonable attorney fees, from the non-prevailing party.

(Ex. A at pg. 9 (Attachment 1, Article 14).)

      50.    North Wind is entitled to recover all attorney’s fees and costs from

Campos in an amount to be shown at trial.




COMPLAINT                                                                         12
       Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 13 of 117




      51.    North Wind is entitled to recover from Campus the amount of

$2,278,393.12, plus attorney’s fees, and costs.

                  V.     DEMAND FOR ATTORNEYS’ FEES

      52.    Due to Campos’s breach of the contract, North Wind has been required

to retain attorneys and incur costs and fees to enforce its rights under the Agreement.

North Wind is entitled to recovery of its attorneys’ fees and costs under the

Agreement as well as pursuant to Idaho Code §§ 12-120, 12-121, Rule 54 of the

Federal Rules of Civil Procedure, and any other applicable law.

                              VI.    JURY DEMAND

      53.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, North

Wind demands a jury for the trial of this action.

                          VII. PRAYER FOR RELIEF

      WHEREFORE, North Wind respectfully requests trial by jury and that

judgment be made and entered in its favor and against Campos as follows:

      (a)    Judgment against Campos in favor of North Wind in an amount to be

      determined at trial, but not less than $2,278,393.12;

      (b)    Judgment against Campos in favor of North Wind for prejudgment

      interest pursuant to Idaho Code § 28-22-104;




COMPLAINT                                                                           13
      Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 14 of 117




      (c)   Judgment against Campos in favor of North Wind in an amount to cover

      its attorneys’ fees and costs incurred in commencing and litigating this action;

      and

      (d)   Such other and further relief as equity may require and the Court deems

      just and proper against Campos.

Respectfully submitted, this 2nd day of March, 2021.

                                        DEMPSEY FOSTER PLLC


                                        /s/
                                        Alyson A. Foster, ISB No. 9719
                                        alyson@dempseyfoster.com
                                        Jennifer Schrack Dempsey, ISB No. 7603
                                        jen@dempseyfoster.com
                                        800 W. Main Street, Suite 1460
                                        Boise, Idaho 83702
                                        Tel: (208) 401-9533

                                        Erika C. Birg (pro hac vice application to be
                                        submitted)
                                        erika.birg@nelsonmullins.com
                                        Avery G. Carter (pro hac vice application to
                                        be submitted)
                                        avery.carter@nelsonmullins.com
                                        NELSON MULLINS RILEY &
                                        SCARBOROUGH LLP
                                        201 17th Street NW, Suite 1700
                                        Atlanta, Georgia 30363
                                        Tel: 404-322-6000

                                        Attorneys for Plaintiff North Wind
                                        Construction Services, LLC



COMPLAINT                                                                          14
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 15 of 117




                    EXHIBIT A




                    North Wind Construction Services, LLC v. Campos EPC, LLC
                                                                Case No. TBD
                                                                    Complaint
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 16 of 117




                       EXHIBIT A, Page 1
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 17 of 117




                       EXHIBIT A, Page 2
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 18 of 117




                       EXHIBIT A, Page 3
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 19 of 117




                       EXHIBIT A, Page 4
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 20 of 117




                       EXHIBIT A, Page 5
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 21 of 117




                       EXHIBIT A, Page 6
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 22 of 117




                       EXHIBIT A, Page 7
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 23 of 117




                       EXHIBIT A, Page 8
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 24 of 117




                       EXHIBIT A, Page 9
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 25 of 117




                      EXHIBIT A, Page 10
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 26 of 117




                      EXHIBIT A, Page 11
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 27 of 117




                      EXHIBIT A, Page 12
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 28 of 117




                      EXHIBIT A, Page 13
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 29 of 117




                      EXHIBIT A, Page 14
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 30 of 117




                      EXHIBIT A, Page 15
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 31 of 117




                      EXHIBIT A, Page 16
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 32 of 117




                      EXHIBIT A, Page 17
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 33 of 117




                    EXHIBIT B




                    North Wind Construction Services, LLC v. Campos EPC, LLC
                                                                Case No. TBD
                                                                    Complaint
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 34 of 117




                                           Department of Energy

                                       Environmental Management
                                       Consolidated Business Center
                                       250 East 5th Street, Suite 500
                                         Cincinnati, Ohio 45202
                                              (513) 246-0500


March 22, 2018                                                              EMCBC-00290-18

To: Prospective Offerors

REQUEST FOR PROPOSAL 89303318REM000002 FOR THE OUTFALL 200
MERCURY TREATMENT FACILITY (OF200 MTF) PROCUREMENT

This letter hereby serves as the official notice to prospective offerors that the Department of
Energy (DOE) is releasing Request for Proposal (RFP) 89303318REM000002 for the OF200
MTF procurement through its Environmental Management Consolidated Business Center
(EMCBC). The RFP can be found on the OF200 MTF procurement website at:
https://www.emcbc.doe.gov/SEB/OF200MTF/index.php.

Any questions pertaining to the RFP shall be submitted in writing to
OF200MTF@emcbc.doe.gov no later than April 12, 2018, which is 25 calendar days prior to the
proposal due date. Prospective offerors shall use the enclosed “Industry Comment Template”
when submitting any questions in accordance with RFP Provision L.13(h), Questions. DOE will
post any amendments issued to the RFP, responses to questions, and other official
communication from the Contracting Officer on the OF200 MTF procurement website.
Prospective offerors are encouraged to conduct a thorough review of the RFP and submit any
questions pertaining to the RFP as early as possible, but no later than the date shown above to
allow for a thorough and timely DOE response to all questions submitted.

The established due date for receipt of proposal submission is 46 calendar days from the issuance
of the RFP as specified in Provision L.13(c)(2).

Background

On November 30, 2017, DOE released the Draft RFP. The Draft RFP was released to facilitate
the understanding of the Government’s requirements with interested parties, and to provide
interested parties with the opportunity to submit comments and provide feedback pertaining to
the Draft RFP. On January 3rd and 4th, 2018, DOE held a pre-solicitation conference, site tour,
and one-on-one meetings with interested parties. Additionally, DOE requested written
comments from interested parties regarding the Draft RFP by January 9, 2018. DOE carefully
considered all comments received on the Draft RFP and made changes to the RFP that it believed
were necessary. The RFP is the result of these changes and considerations, and other changes
made since the Draft RFP issuance on November 30, 2017.




                                      EXHIBIT B, Page 1
          Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 35 of 117

Prospective Offerors                        2                              EMCBC-00290-18



Notices

This cover letter provides a summary level description of the notable changes that have been
made from the Draft RFP to the RFP. Additionally, a redlined copy of significant sections of the
RFP is enclosed with this cover letter for informational purposes only. The RFP specifies all of
the requirements for the OF200 MTF procurement, and takes precedence over this cover letter
and the redlined copy of the RFP sections. Any information contained in this cover letter or the
redlined copy of the RFP sections shall not be construed as being part of the RFP. Prospective
offerors shall prepare their proposals based solely on the requirements specified in the RFP and
in any accompanying amendments, if issued.

In order to further the Government’s policy of maximizing electronic commerce, electronic
media will be the primary method of communication regarding this procurement. The RFP, any
amendments issued, responses to questions received from prospective offerors, and other official
communications from the DOE will be posted on the OF200 MTF procurement website.
Prospective offerors shall be responsible for reviewing the procurement website regularly for
information, notices, and updates regarding the RFP.

Notable Changes from the Draft RFP to the RFP

Below is a brief description of notable material changes from the Draft RFP to the RFP.

Section B:

   &   Clause B.1, DOE-B-2006 Firm-Fixed-Price Contract, in addition to corresponding areas
       in Section C and Attachment L-5 Price Proposal Worksheet, updated the title for
       SubCLIN 0006C by removing the word “remediation” so that it reads “Treatment Plant
       Backfill and Rough Site Grading” for clarity.
   &   Clause B.3, Execution of CLINs, incorporated new wording to clarify that a single Notice
       to Proceed (NTP) may authorize one or multiple CLINs, based upon availability of funds.

Section C:

   &   Various minor updates were made throughout the Statement of Work (SOW) to clarify
       and refine the scope requirements as a result of industry feedback and further internal
       DOE discussions.
   &   Added wording to clarify that operational responsibility for the site footprint has been
       transferred from the National Nuclear Security Administration (NNSA) to the Oak Ridge
       Office of Environmental Management (OREM).
   &   Added wording to clarify that the Contractor is responsible for management of the
       facilities from mobilization through demobilization.
   &   Added wording to clarify that the OF200 MTF construction area is free from mercury and
       other hazardous constituents that reach threshold requiring controls.
   &   Added wording to clarify that the Contractor is required to verify site characteristics are
       consistent with previous characterization data.




                                     EXHIBIT B, Page 2
       Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 36 of 117

Prospective Offerors                        3                              EMCBC-00290-18


   &   Added wording to clarify that the Contractor is responsible for their own internet access.
   &   Revised language to clarify the requirements of the Baseline Schedule, and that the
       Critical Path Schedule is not a separate deliverable, but is rather incorporated within the
       Baseline Schedule.
   &   Incorporated language to identify some items to be coordinated with the Construction
       Support Services contractor.
   &   Removed the entire “General Assumptions” section from the SOW, relocating it to be a
       newly established Section L attachment, titled Attachment L-10 Assumptions.
   &   Within C.3.1.2 Construction, Testing, and Demobilization Project Management,
       incorporated additional language and pulled over language from another section of the
       SOW to clarify the scope to be performed under C.3.1.2.
   &   Added additional clarity to C.3.20 System Acceptance Testing (CLIN 0020) and
       introduced a cross-reference to newly incorporated Section J Attachment J-12 Outfall 200
       Mercury Treatment Facility Startup Test Plan.
   &   C.4.1 Services and Information has been updated to clarify the level of construction
       power and construction water, and to state that Y-12 emergency and security services are
       provided.

Section G:

   &   Revised references to Standard Form 33 (SF 33) and Standard Form 26 (SF 26) in clause
       G.4, DOE-G-2004 Contract Administration to instead read Standard Form 1442 (SF
       1442).
   &   Clause G.6 DOE-G-2006 Submission of Request for Progress Payments has been revised
       to adjust the cross-reference for the clause that authorizes progress payments to FAR
       52.232-5 Payments Under Fixed-Price Construction Contracts in lieu of FAR 52.232-16
       Progress Payments, as FAR 52.232-16 is not applicable and has been removed from the
       contract.

Section H:

   &   Removed DOE-H-2006 Defense Nuclear Facilities Safety Board as it is not applicable to
       this procurement, and clause H.1 becomes “Reserved”.
   &   Revised H.7 DOE-H-2022 Contractor Business Systems to remove cross-references in
       paragraph (b) to “Earned value management system” and “Property management system”
       since those clauses are not included in this procurement.
   &   Revised H.24 DOE-H-2070 Key Personnel to show that it is Alternate I, and also to
       remove the “Site Safety Officer” and “Quality Manager” as key personnel positions.
   &   Revised clause H.27 U.S. Department of Energy Office of Environmental Management
       Quality Assurance Program (QAP) to add the requirement of developing a Quality
       Assurance Implementation Plan (QIP) for DOE review and approval in addition to the
       Quality Assurance Program (QAP).
   &   Revised clause H.31 Subcontracted Work to provide clarity and remove aspects not
       applicable to firm-fixed-price contracts.
   &   Incorporated a new clause H.34 Project Management Systems and Reporting
       Requirements that requires contractor development of a project management system,




                                     EXHIBIT B, Page 3
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 37 of 117

Prospective Offerors                         4                             EMCBC-00290-18


       provides for potential updates to the Contract Baseline Schedule, and requires a detailed
       Monthly Progress Performance Report as a submittal.
   &   Incorporated a new clause H.35 Invoicing Estimates that requests monthly invoice
       accrual balances and an annual invoicing plan as submittals for DOE budgeting purposes.
   &   Incorporated a new clause H.36 Labor Standards that emphasizes the importance of
       compliance with applicable labor laws.
   &   Incorporated a new clause H.37 Management Responsibility Requirement that requires, if
       the contractor is a joint venture, limited liability company, or other similar entity where
       more than one organization is involved, for one entity to have a management
       responsibility of 51% or greater.

Section I:

   &   Removed the following three (3) clauses as they are no longer valid FAR clauses and are
       instead “Reserved”: (1) I.56 FAR 52.222-59 Compliance with Labor Laws (Executive
       Order 13673);(2) I.57 FAR 52.222-60 Paycheck Transparency (Executive Order 13673);
       and (3) I.58 FAR 52.222-61 Arbitration of Contractor Employee Claims (Executive
       Order 13673).
   &   Removed the following clauses two (2) clauses and marked them as “Reserved” as they
       are not applicable to this procurement: (1) I.133 FAR 52.228-1 Bid Guarantee; and (2)
       I.135 FAR 52.232-16 Progress Payments.
   &   Inserted or updated the dates for the following two (2) clauses: (1) I.100 FAR 52.236-14
       Availability and Use of Utility Services; and (2) I.107 FAR 52.244-6 Subcontracts for
       Commercial Items.
   &   Made a slight revision to I.134 FAR 52.228-15 Performance and Payment Bonds –
       Construction to provide clarity on the due date for executed bonds due to the removal of
       FAR 52.228-1 Bid Guarantee as noted above.

Section J:

   &   Section J List of Attachments - Table of Contents, has been updated as follows:
              o Add the words “if applicable” to Attachment J-5 Small Business
                  Subcontracting Plan as such would not be applicable to a small business
                  prime contractor.
              o Added Attachment J-12 Outfall 200 Mercury Treatment Facility Startup Test
                  Plan.
              o Added Attachment J-13 Subsurface Profiles (note this was a document
                  previously included in the Documents Library on the procurement website).
              o Added Attachment J-14 Phase I Geotechnical Characterization Report (note
                  this was a document previously included in the Documents Library on the
                  procurement website).
              o Added Attachment J-15 Phase II Geotechnical Characterization Report (note
                  this was a document previously included in the Documents Library on the
                  procurement website).
   &   Attachment J-3 Master Submittal Log, a document not provided in the Draft RFP, has
       been incorporated.




                                      EXHIBIT B, Page 4
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 38 of 117

Prospective Offerors                         5                             EMCBC-00290-18


   &   Attachment J-4 List of Applicable DOE Directives (List B) has been updated.
   &   Attachment J-5 U.S. Department of Labor Wage Determination has been updated to the
       latest version.
   &   Attachment J-7 Quality Assurance Project Graded Approach has been updated to include
       language omitted in the Draft RFP.
   &   Attachment J-8 General Conditions and Special Conditions has been updated.
   &   Attachment J-9 Storm Water Pollution Prevention Plan, to which only a sample was
       provided previously in the Documents Library, has been incorporated.
   &   Attachment J-11 Quality Assurance Surveillance Plan, a document not provided in the
       Draft RFP, has been incorporated.
   &   Attachment J-12 Outfall 200 Mercury Treatment Facility Startup Test Plan has been
       incorporated.
   &   Attachment J-13 Subsurface Profiles has been incorporated.
   &   Attachment J-14 Phase I Geotechnical Characterization Report has been incorporated.
   &   Attachment J-15 Phase II Geotechnical Characterization Report has been incorporated.

Section K:

   &   Updated provision K.1 FAR 52.204-8 Annual Representations and Certifications to the
       current version.

Section L:

   &   Provision L.12 Offer Acceptance Period has been revised to 270 calendar days
   &   Provision L.13 DOE-L-2001 Proposal Preparation Instructions – General has been
       updated to include a definition for “Contractor Team Arrangement”, update the definition
       for “Major subcontractor”, corrected the Standard Form to be submitted to SF 1442,
       update the proposal delivery information, and allow for efficient printing of paper copies
       of Excel worksheets.
   &   Provision L.14 DOE-L-2002 Proposal Preparation Instructions, Volume I – Offer and
       Other Documents has been updated to reflect utilization of SF 1442, the requirement for
       an offer acceptance period of 270 calendar days, incorporate language requiring the offer
       to submit any information requested by DOE if an existing or potential Organizational
       Conflict of Interest is identified by the Contracting Officer, and replace Bid Guarantee as
       paragraph (i) with Organizational Conflicts of Interest (which now includes additional
       information).
   &   Provision L.16 DOE-L-2004 Proposal Preparation Instructions, Volume II – Technical
       Approach has been revised to:
           o Significantly change the requirements of paragraph (a) General Work Execution
               Approach.
           o Remove former paragraph (b) CLIN Execution.
           o Revise the requirements of what is now paragraph (d) Project Schedule and
               update the anticipated Notice to Proceed date.
           o Streamline the requirements of what is now paragraph (g) Labor and Equipment
               Information.




                                     EXHIBIT B, Page 5
       Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 39 of 117

Prospective Offerors                        6                              EMCBC-00290-18


   &   Provision L.17 DOE-L-2005 Proposal Preparation Instructions, Volume II – Key
       Personnel has been updated to remove the “Site Safety Officer” and “Quality Manager”
       key personnel positions, and incorporate paragraph (d) Oral Interview – Project
       Manager.
   &   Provision L.18 DOE-L-2009 Proposal Preparation Instructions, Volume II – Experience
       has been removed, with L.18 now becoming “Reserved” as Experience is no longer an
       evaluation factor.
   &   Provision L.19 DOE-L-2010 Proposal Preparation Instructions, Volume II – Past
       Performance has been revised regarding language associated with parent or affiliated
       relevant experience, to incorporate additional instructions instead of referencing the
       Experience evaluation factor due to its removal, and to update the Past Performance
       Questionnaire delivery information.
   &   Provision L.20 DOE-L-2011 Proposal Preparation Instructions, Volume III – Price
       Proposal has been revised as follows:
           o Add language regarding where all professional, non-craft labor costs are to be
               proposed in paragraph (b) CLIN Structure.
           o Incorporate dollar values into the Funding Profile provided in paragraph (c)
               Anticipated Funding.
           o Incorporate a new paragraph (d) that requires offerors to utilize the assumptions
               provided in Attachment L-10 Assumptions.
           o Add clarification language “if applicable” to paragraph (e).
           o Update the anticipated Notice to Proceed date and indicate this is the initial NTP.
   &   Provision L.21 DOE-L-2014 Date, Time, and Place Offers are Due has been updated to
       reflect SF 1442.
   &   Provision L.24 DOE-L-2019 Site Visit has been significantly revised.
   &   Removed the words “and Experience” from the title and body of Attachment L-2 so that
       it now reads Past Performance Reference Information Form, due to the removal of
       Experience as an evaluation factor.
   &   Attachment L-3 Past Performance Cover Letter and Questionnaire has had the delivery
       information updated.
   &   Attachment L-7 Work Performance Matrix instructions have been revised to clarify that
       there shall only be one column for the offeror.
   &   Attachment L-8 Full-Time Equivalents by Month has been significantly streamlined down
       to a single tab, and the months adjusted to coincide with the anticipated initial Notice to
       Proceed date change.
   &   Attachment L-10 Assumptions has been incorporated. This listing includes assumptions
       previously listed in the Draft RFP’s Statement of Work, as well as additional
       assumptions.

Section M:

   &   Made revisions to align with Section L.
   &   Provision M.4 DOE-M-2007 Evaluation Factor – Experience has been removed, and M.4
       is now “Reserved”.




                                     EXHIBIT B, Page 6
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 40 of 117

Prospective Offerors                         7                             EMCBC-00290-18


   &   Provision M.6 Evaluation Factor – Price was revised to incorporate a new paragraph (d)
       that states that the government does not intend to conduct a price realism analysis, but
       reserves the right to do so.
   &   Provision M.7 DOE-M-2011 Relative Importance of Evaluation Factors has been
       updated to reflect the removal of the Experience evaluation factor.

In closing, DOE intends to answer any questions pertaining to the RFP as thoroughly and
efficiently as possible, and looks forward to receiving your proposals in response to the RFP.

                                                     Sincerely,




                                                     Travis Marshall
                                                     Contracting Officer

Enclosures:
(1) Industry Comment Template
(2) Redlined Copy of RFP Changes




                                      EXHIBIT B, Page 7
         Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 41 of 117



From: Jacob Decker <jacob.decker@camposepc.com>
Sent: Sunday, June 2, 2019 4:07 PM
To: Scott Roberts <scott.roberts@northwindgrp.com>
Cc: Anthony Aguilar <anthony.aguilar@camposepc.com>
Subject: RE: Drwgs

Scott,

Per your request I have performed the takeoff’s for the Footings/ Pedestals that you defined in the
previous sent drawings. Per my calculations they are as follows:




I have attached the following for your review and assistance.

        OST3X Image – Takeoff Area’s – This was the original takeoff files that were provided previously
         for your teams review.
        Rebar – Forms – Concrete – Takeoff – This was the worksheet utilized to develop the takeoff
         data out of OST, which was also provided for your team’s review.
        Scott Roberts – Treatment Plant Takeoff Request – I just completed this per your request.
        Takeoff Data – Is the quantities that I defined per the takeoff.

If you have any additional questions and or concerns, please feel to reach out to me at your earliest
convenience.

Respectfully,


Jacob Decker
Jacob Decker
Director – Project Controls | Campos EPC, LLC

Cell 907-505-9117
Toll Free 1-855-CAMPOS1 (226-7671)
jacob.decker@camposepc.com | www.camposepc.com




                                          EXHIBIT B, Page 8
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 42 of 117




From: Scott Roberts <scott.roberts@northwindgrp.com>
Sent: Wednesday, May 22, 2019 5:34 PM
To: Jacob Decker <jacob.decker@camposepc.com>
Subject: FW: Drwgs

[ EXTERNAL ]

Jacob,
The following is my takeoff by sheet number (003, 004, 005) for the footings/pedestals in the
treatment area. If you look on sheet 002 which I did not include there is actually another footing
there (F3) which would make the delta from the 145CY number 73CY. The second pic below is
the worksheet from your takeoff that summarizes the concrete quantities. This document is titled
“Procurement Report - CLIN 0007 - Treatment Plant Foundations”. Again, all I did on this was
count the number of each type of footing and then multiplied out and added together. Please take
a look and let me know what is going on?
Thanks,
SR




                                      EXHIBIT B, Page 9
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 43 of 117




                      EXHIBIT B, Page 10
            Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 44 of 117




Scott Roberts Phone

                                      Scott Roberts
                                      Construction Manager
                                      North Wind Construction Services
                                      Phone: (256) 666-3639 |Cell: (256) 508-5875
                                      Email: scott.roberts@northwindgrp.com

Please consider the environment before printing.

This e-mail and any files transmitted with it may be business sensitive and are intended solely for the use of the individual to whom they are
addressed. If you are not the intended recipient or the person responsible for delivering the e-mail to the intended recipient, be advised that
you have received this e-mail in error and that any use, dissemination, forwarding, printing or copying of this e-mail is strictly prohibited. If
you have received this e-mail in error, please immediately advise the sender by reply e-mail and delete the e-mail. We appreciate your
cooperation.




                                                        EXHIBIT B, Page 11
                        Primary Bldg Foundation Footing
                        Primary Bldg Foundation
                        Primary Bldg Foundation - Form Work




EXHIBIT B, Page 12
                                                                                                                                                                                        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 45 of 117




                     F-0001 - TF PLAN OVERALL (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                         Concrete Fills (sloped)
                         Walls #1 - Fdn Level
                                                                                                                                                                              27' 2"
                         Concrete Fills (flat)
                         Walls #2 - Fdn Level
                         Foundation #1 - Bottom Foundation
                         Foundation #2 - Bottom Foundation




                                                                                                        1"
                         Wall #3 - Flume Wall - Fdn Level
                         Foundation #3 - Flume Slab
                         Wall #4 - Flume Wall - Fdn Level
                         Wall #5 - Sump Walls - Fdn Level




                                                                                                                                                            18' 8"
                                                                                                                                                                                28'
                         Foundation #4 - Foundation Footing (5' w)
                                                                                                                                                                               31' 4"
                         Foundation #5 - Foundation Footing (5-4" w)
                         Walls #6 - Lower Level Exterior Walls - Fdn Level




                                                                                                                                                                     10' 5"
                         Walls #7- Lower Level Exterior Wall (2-4" w) - Fdn Level




                                                                                                                                  7' 2"
                         Walls #6 - Lower Level Exterior Walls (1-4"w) - Fdn Level
                         Foundation #6 (suspended) - Floor 1                              CONCRETE FILL
                         Foundation #7a (suspended) - Floor 1




                                                             33'




                                                   12'
                                                                                                                                                                                        32' 10"
                         F3                                                               CONCRETE FILL




                                                                                                                                  2' 9"3' 6"3"3' 10"2' 9"
                         P3




                                                                                                                                  7' 3"
                                                                                                                                                                                          52' 10"




                                                   10' 2"
                                                                   5' 4"
                                                                                                                                                                                        13' 3"




EXHIBIT B, Page 13
                                                                                                                                                                                                    Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 46 of 117




                     F-0002 - TF Foundation Plan Area C (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        F3
                        F4
                                                                      27' 5"
                        F2
                        P3
                        P1
                        P2
                        2' SQ Tie Beams




                                                      10'




EXHIBIT B, Page 14
                                                                                                                                                                                                  Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 47 of 117




                     F-0003 - TF Foundation Plan Area D (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        F3
                        F4
                        F1
                        P3
                        P2
                        P1
                        2' SQ Tie Beams




EXHIBIT B, Page 15
                                                                                                                                                                                                  Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 48 of 117




                     F-0004 - TF Foundation Plan Area E (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        F4
                        F3
                        P1
                        P3
                        P2
                        F1
                        2' SQ Tie Beams




EXHIBIT B, Page 16
                                                                                                                                                                                                  Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 49 of 117




                     F-0005 - TF Foundation Plan Area F (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        Chemical Reaction - Sump WAlls
                        Truck Drive Thru Conc Slab
                        Conc Equipment PAd Foundation
                        Tank Pad Foundations
                        Tank Pad Foundatino Footings
                        Building Footings




                                                                                                       8' 11"
                                                                  4'




                                                                  9' 11"
                                                                                            1' 1"




                                                         21' 6"
                                                                           5' 5"
                                                                                   61' 1"




EXHIBIT B, Page 17
                                                                                                                                                                                                    Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 50 of 117




                     F-0006 - TF Ground Level Plan Area A (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        Chemical Reaction Tanks Foundation
                        Chemical Reaction Tanks Foundation (Formwork)
                        Tank Area - Vertical Walls
                        24" Sq Conc Pedestal
                        18" Sq Conc Pedestal
                        Type A - Equipment Pad
                        Concrete Equipment Pad #1
                        Equalization Tank Foundation
                        Sludge Settling Tank Foundations
                        6" Curb




                                                       45' 6"
                                                       42' 11"
                                                                                 62' 2"




EXHIBIT B, Page 18
                                                                                                                                                                                                    Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 51 of 117




                     F-0007 - TF Ground Level Plan Area B (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        Foundations #8b (suspended) - Floor 1
                        Foundations #8a (suspended) - Floor 1
                        Foundations #9a (suspended) - Floor 1
                        Foundations #9b (suspended) - Floor 1
                        Walls #1a
                        Walls #1b
                        Foundation #10                                                               81' 9"




                                                                                               3'
                        Walls #2a                                                                         9"
                                                                                                      78' 5"
                        Walls #3




                                                                                    16'
                        Walls #4




                                                                                               20'




                                                                         7' 7"
                        Walls #5




                                                                             12' 11"
                        Walls #2b




                                                                                          4'
                        Foundation #7b (suspended) - Floor 1                                           76' 11"
                        Untitled




                                                                                                                                     25' 7"




                                                                66' 8"
                                                                           40' 4"
                                                                         36' 6"  5' 2"
                                                                                                      82'
                                                                                                                                                                     13'




EXHIBIT B, Page 19
                                                                                                                                                                                                    Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 52 of 117




                     F-0008 - TF Ground Level Plan Area C (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        Sump #2 Foundation
                        Sump #2 - WAlls
                        8" Concrete Curb
                        6" Curb
                        Sump #1 Foundation
                        Sump #1 - WAlls
                        Sump #1 - Walls
                        Sump #3/4 Foundation




                                                                                10'


                                                                                                                                                                         4' 11"




                                                                          10'
                                                                                5' 1"                                         7' 8"




EXHIBIT B, Page 20
                                                                                                                                                                                                    Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 53 of 117




                     F-0009 - TF Ground Level Plan Area D (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        6" Curb




EXHIBIT B, Page 21
                                                                                                                                                                                                    Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 54 of 117




                     F-0010 - TF Ground Level Plan Area E (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        Sump #2 Foundation
                        Sump #2 - WAlls
                        6" Curb
                        8" Concrete Curb




EXHIBIT B, Page 22
                                                                                                                                                                                                    Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 55 of 117




                     F-0011 - TF Ground Level Plan Area F (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        Foundation #1 - Suspended




EXHIBIT B, Page 23
                                                                                                                                                                                                    Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 56 of 117




                     F-0014 - TF Second LEvel Plan Area C (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        Chemical Reaction - Sump Pad
                        Foundation Dowels
                        Conc Curb - speed check
                        Foundation Dowels




                                                                                                                    2'




EXHIBIT B, Page 24
                                                                                                                                      9' 11"




                                                                                                               10' 2"
                                                                                                                         18' 5"
                                                                                                                                                                              10'        9'
                                                                                                                                                            1' 6"




                                                                                                                                               5' 6"
                                                                                                                                                       2' 11"
                                                                                                                                                                                    4'




                                                                                                      45'
                                                                                                                                                                                              Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 57 of 117




                     F-0017 - TF Sections (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        Dowels - Fdn #1 to Walls #2 (#6 @ 12"
                        Dowels - Fdn #1 to Walls #1 (#6 @ 12"
                        Dowels - Foundation #8 (#6 @ 6" middle walls)
                        Dowels - Foundation #8 (#6 @ 6" outer walls)
                        Dowels - Foundation #8 (#6 @ 6" innerl walls)
                        Dowels - Mid Wall Splicers
                        Dowels - Foundation Level Walls to First Floor Slab
                        Dowels - First Level - Footing to Lower Ext Walls




                                                                                                                                                                                                            5' 9"
                                                                                                                                                                                                                         1'




                                                                                                                               19' 3"
                                                                                                                                                                                     19' 3"




                                                                                                        11'
                                                                                                                 20' 1"                                                                       20'
                                                                                                                                                                                                    1' 8"




                                                                                                                                                           28' 9"       1' 4"
                                                                                                                                                                             2' 4"
                                                                                                                                                                                                                          3' 10" 3' 6" 1' 6"




                                                                                                                                          13' 1"
                                                                                                                                                                                                                    5'




EXHIBIT B, Page 25
                                                                                                                                                   5' 4"
                                                                                                                                                            1'




                                                                                                                                                           32' 6"
                                                                                                                                                                    10' 6"
                                                                                                                                        10' 5"
                                                                                                                                                           25' 8"                                       WILL THESE FOOTINGS BE
                                                                                                                                                                                                        SHORED?
                                                                                                                                                                                                                                               Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 58 of 117




                     F-0019 - TF Sections (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        Concrete Fills (volume)




                                                                                                                                                              19'
                                                                                                                                                        27'



                                                                                                                                                                           1' 6"




                                                                                                               13'




EXHIBIT B, Page 26
                                                                                                                             15' 6"




                                                                                                                     2' 6"
                                                                                                                                                                                    Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 59 of 117




                     F-0021 - TF Sections (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        Dowels - Wall #3 to Outside FDN




                                                          3' 5"


                                                                                                                                                     7' 1"




                                                                                                                                           6' 6"




EXHIBIT B, Page 27
                                                                                                                                                5'



                                                                                                                                           2'
                                                                                                                                                                                    Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 60 of 117




                     F-0022 - TF Sections (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                        Dowels - Wall #4 to FDN




                                                                                            13' 5"



                                                                                                      1' 6"




                                           2' 2"
                                                                                                              6' 11"




EXHIBIT B, Page 28
                                                                                                                                       52' 3"
                                                                                                                                                                                    Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 61 of 117




                     F-0024 - TF Sections (64% of Scale); Takeoff in Active Area: All Areas; Outfall 200 Mercury Treatment Facility - Structural; OST Projects; 6/2/2019 03:55 PM
                       3 - F3 - 1 EA

                       9 - P3 - 1 EA




                                                                                                                                                      27' 1"




EXHIBIT B, Page 29
                                                                                                                                                                              Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 62 of 117




                     Trmt Found Dwgs (003) (1) (24% of Scale); Takeoff in Active Area: All Areas; Treatment Foundation DWG - Scott Roberts; OST Projects; 6/2/2019 03:57 PM
                      2 - F2 - 1 EA

                      3 - F3 - 3 EA

                      4 - F4 - 7 EA

                      7 - P1 - 4 EA

                      8 - P2 - 2 EA

                      9 - P3 - 5 EA




EXHIBIT B, Page 30
                                                                                                                                                                              Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 63 of 117




                     Trmt Found Dwgs (003) (2) (24% of Scale); Takeoff in Active Area: All Areas; Treatment Foundation DWG - Scott Roberts; OST Projects; 6/2/2019 03:57 PM
                      1 - F1 - 4 EA

                      3 - F3 - 1 EA

                      4 - F4 - 2 EA

                      7 - P1 - 2 EA

                      8 - P2 - 2 EA

                      9 - P3 - 3 EA




EXHIBIT B, Page 31
                                                                                                                                                                              Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 64 of 117




                     Trmt Found Dwgs (003) (3) (24% of Scale); Takeoff in Active Area: All Areas; Treatment Foundation DWG - Scott Roberts; OST Projects; 6/2/2019 03:57 PM
                      1 - F1 - 1 EA

                      3 - F3 - 1 EA

                      4 - F4 - 3 EA

                      7 - P1 - 1 EA

                      8 - P2 - 1 EA

                      9 - P3 - 3 EA




EXHIBIT B, Page 32
                                                                                                                                                                              Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 65 of 117




                     Trmt Found Dwgs (003) (4) (24% of Scale); Takeoff in Active Area: All Areas; Treatment Foundation DWG - Scott Roberts; OST Projects; 6/2/2019 03:57 PM
           Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 66 of 117


                  Rebar Weight (Tons) Formwork (SF)   Concrete Volume
SF Pump Station             87.0190968
BF Grit Chamber             5.95205457
BF Pump Station                 3.16143
SF Grit Chamber            22.50636439




                                      EXHIBIT B, Page 33
                                                                                            Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 67 of 117



                                                                                                                                                                                                                                          REBAR
                                                                                                                       Dimensions                                                                                                                                                                                            Forms & Concrete
                                                                                                                                                                                       Rebar Type 1                                                  Rebar Type 2
Area                      Type           Rebar Type   Item                          Length / Diameter           Width / Height              Thickness              Rod Size   Rod Spacing    Count         Rebar Length       Rod Size2    Rod Spacing3    Count4       Rebar Length5     Rebar Weight (Tons)      Formwork (SF)         Concrete Volume
BF Grit Chamber           Circular Pad   Ring Flat    Grit Chamber Fdn Pad (Circular)                     14                                                 1.5   #6                     12           2      307.8760801     #9                        0           0                 0                      0.2                   66                        9
BF Grit Chamber           Circular Pad   Ring Flat    Sump Pad (Circular)                                  8                                                 1.5   #5                     12           2      100.5309649     #6                        0           0                63                      0.1                   38                        3
BF Grit Chamber           Circular Pad   Ring Flat    Sump Pad Fdn Radials                                 3                                                       #6                                 18                 54   #8                                                      0                     0.04                                             0
SF Grit Chamber           Circular Pad   Ring Flat    Sump Pad (Circular)                                 11                                                   2   #6                     12           1      113.0973355     #8                                    0                 0                      0.2                    69                       7
SF Grit Chamber           Circular Pad   Ring Flat    Grit Chamber Fdn Pad (Circular)                     27                                                 1.5   #6                     12           2      615.7521601     #8                        0           0               792                      0.1                   127                      25
SF Grit Chamber           Circular Pad   Ring Flat    Fdn Pad Radials                                     11                                                       #8                                 72                792   #6                                                      0                      1.1                                             0
SF Grit Chamber           Circular Pad   Ring Flat    Sump Pad Fdn Radials                                 5                                                       #8                                 24                120   #8                                                     20                      0.2                                             0
BF Grit Chamber           Circular Pad   Ring Flat    Fdn Pad Radials                                      5                                                       #6                                 36                180   #8                                                      0                      0.1                                             0
Stormwater Storage Tank   Circular Pad   Ring Flat    Foundation                                          74                                                  3    #6                                                17088    #6                                                      0                     12.8                   697                     478


                                                                                                          118                          88
                                                                                                           24                          38
                                                                                                           24                          38
                                                                                                           10                          14
                                                                                                        24.66                       24.66
                                                                                                           36                          36
                                                                                                           35




                                                                                                                                                        EXHIBIT B, Page 34
                                                                                                            Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 68 of 117


                                                                                                                                                                                                                                                                                REBAR
                                                                                                                                                       Dimensions                                                                                                                                                                                                         Forms & Concrete
                                                                                                                                                                                                                                Rebar Type 1                                                Rebar Type 2
Area                                      Type               Rebar Type   Item                                     Length / Diameter            Width / Height                   Thickness                  Rod Size   Rod Spacing     Count     Rebar Length       Rod Size2    Rod Spacing3     Count4       Rebar Length5       Rebar Weight (Tons)          Formwork (SF)         Concrete Volume
Treatment Plant Building - Fdn Level      Flat               Grid         Sump Foundation                                                15.5                            13.5                         1.5   #6                      6          4            1674    #9                         0           0                  0                           1.3                 87                         12
Treatment Plant Building - Fdn Level      Vertical           Grid         Walls #1                                                       207                              13                            1   #5                     12          2            5382    #5                        12           2               5382                           5.6               5382                        100
Treatment Plant Building - Fdn Level      Flat               Grid         Foundation #1                                                   83                              33                          1.5   #6                      6          4           21912    #6                                                                                   16.4                348                        152
Treatment Plant Building - Fdn Level      Dowels                          Fdn #1 to Walls #2                                              15                                                                #6                     12        300            4500    #6                                                                                    3.4
Treatment Plant Building - Fdn Level      Flat               Grid         Foundation #2 - Bottom                                          53                             31.5                         1.5   #6                      6          4           13356    #6                                                                                   10.0                   254                      93
Treatment Plant Building - Fdn Level      Dowels                          Fdn #1 to Walls #1                                              10                                                                #6                     12        147            1470    #6                                                                                    1.1
Treatment Plant Building - Fdn Level      Flat               Grid         Foundation #3 - Flume Slab                                      49                              6.5                          1    #6                     12          4            1274    #6                                                                                    1.0                   111                      12
Treatment Plant Building - Fdn Level      Vertical           Grid         Wall #3 - Flume Wall                                            47                                7                          1    #6                     12          4            1316    #6                                                                                    1.0                   658                      12
Treatment Plant Building - Fdn Level      Dowels                          Wall #3 - Flume Wall to Outside Fdn                             15                                                                #6                     12         47              705   #6                                                                                    0.5
Treatment Plant Building - Fdn Level      Vertical           Grid         Wall #4 - Flume Wall pt 2                                         7                               7                         1.5   #6                     12          4              196   #6                                                                                    0.1                    98                       3
Treatment Plant Building - Fdn Level      Vertical           Grid         Wall #5 - Sump Walls                                            40                              2.5                           1   #8                     12          4              400   #8                                                                                    0.5                   200                       4
Treatment Plant Building - Fdn Level      Dowels                          Wall #4 to 2nd Level Foundatino                                 15                                                                #8                     12          7              210   #6                                                                                    0.3                                             0
Treatment Plant Building - First Floor    Flat               Grid         Foundation #4 - Fdn Footing                                    188                                 5                          2   #6                     12          4            3760    #6                                                                                    2.8                                            70
Treatment Plant Building - First Floor    Flat               Grid         Foundation #5 - Fdn Footing                                     16                     5.333333333                            2   #6                     12          4              341   #6                                                                                    0.3                                             6
Treatment Plant Building - First Floor    Vertical           Grid         Wall #6 - Lower Exterior Walls                                 183                            3.833                           2   #6                     12          4            2806    #6                                                                                    2.1               1403                         52
Treatment Plant Building - First Floor    Vertical           Grid         Wall #7 - Lower Ext Wall (2-4"w)                                17                            3.833                        2.33   #6                     12          4              261   #6                                                                                    0.2                130                          6
Treatment Plant Building - First Floor    Flat (Suspended)   Grid         Foundation #6                                                   49                             27.5                1.166666667    #7                     12          4            5390    #6                                                                                    5.5               2874                         58
Treatment Plant Building - First Floor    Flat (Suspended)   Grid         Foundation #7a                                                  83                               29                1.166666667    #7                     12          4            9628    #6                                                                                    9.8               5075                        104
Treatment Plant Building - First Floor    Flat (Suspended)   Grid         Foundation #7a                                                  60                               5.5               1.166666667    #7                     12          4            1320    #6                                                         0                          1.3                813                        122
Treatment Plant Building - First Floor    Flat (Suspended)   Grid         Foundation 8a                                                   17                               20                1.666666667    #8                      6          4            2720    #6                                                                                    3.6                803                         21
Treatment Plant Building - First Floor    Flat (Suspended)   Grid         Foundation #8b                                                  63                               20                1.666666667    #8                      6          4           10080    #6                                                                                   13.5               2797                         78
Treatment Plant Building - First Floor    Flat (Suspended)   Grid         Foundation 9a                                                   23                               20                1.666666667    #8                      6          4            3680    #6                                                                                    4.9               1063                         28
Treatment Plant Building - First Floor    Flat (Suspended)   Grid         Foundation #9b                                                  61                               20                1.666666667    #8                      6          4            9760    #6                                                                                   13.0               2710                         75
Treatment Plant Building - First Floor    Flat (Suspended)   Grid         Foundation #10                                                 217                             5.75                           1   #5                     12          4            4991    #5                                                                                    2.6               2941                         46
Treatment Plant Building - First Floor    Vertical           Grid         Walls #1a                                                       35                            19.25                1.333333333    #6                     12          4            2695    #6                                                                                    2.0               1348                         33
Treatment Plant Building - First Floor    Vertical           Grid         Walls #1b                                                      120                            23.25                1.333333333    #6                     12          4           11160    #6                                                                                    8.4               5580                        138
Treatment Plant Building - First Floor    Vertical           Grid         Walls #2                                                       441                               11                1.333333333    #6                     12          4           19404    #6                                                                                   14.6               9702                        240
Treatment Plant Building - First Floor    Vertical           Grid         Walls #3                                                        93                               20                           1   #6                     12          4            7440    #6                                                                                    5.6               3720                         69
Treatment Plant Building - First Floor    Vertical           Grid         Walls #4                                                        77                            14.25                           1   #6                     12          4            4389    #6                                                                                    3.3               2195                         41
Treatment Plant Building - First Floor    Vertical           Grid         Walls #5                                                       123                     2.333333333                 1.333333333    #6                     12          4            1148    #6                                                                                    0.9                574                         14
Treatment Plant Building - First Floor    Vertical           Grid         Walls #6                                                       441                                 8               1.333333333    #6                     12          4           14112    #6                                                                                   10.6               7056                        174
Treatment Plant Building - Second Floor   Flat (Suspended)   Grid         Foundation #1                                                   80                            28.75                           1   #6                     12          2            4600    #8                         6           2               9200                          15.7               4600                         85
Treatment Plant Building - Area D         Flat               Grid         Sump #1 Foundation                                              12                               12                           1   #6                     12          4              576   #6                                                                                    0.4                 48                          5
Treatment Plant Building - Area D         Flat               Grid         Sump #2 Foundation                                              54                                 5                          1   #6                     12          4            1080    #6                                                                                    0.8                540                         10
Treatment Plant Building - Area D         Vertical           Grid         Sump #2 Walls                                                  106                                 3                          1   #6                     12          4            1272    #6                                                                                    1.0                636                         12
Treatment Plant Building - Area D         Vertical           Grid         Sump #1 Walls                                                   32                                 7                          1   #6                     12          4              896   #6                                                                                    0.7                448                          8
Treatment Plant Building - Area D         Vertical           Grid         Sump #1 Walls (pt 2)                                            76                             2.25                           1   #6                     12          4              684   #6                                                                                    0.5                342                          6
Treatment Plant Building - Area D         Flat               Grid         Sump #1 Foundation (pt 2)                                       37                                 5                          1   #6                     12          4              740   #6                                                                                    0.6                 84                          7
Treatment Plant Building - Area D         Flat               Grid         Sump #3/4 Foundation                                              7                            7.75                           1   #6                     12          4              217   #6                                                                                    0.2                 30                          2
Treatment Plant Building - Fdn Level      Flat               Grid         Primary Foundation Slab                                      13407                                                 1.166666667    #8                     12          4           53628    #6                                                                                   71.6                748                        579
Treatment Plant Building - First Floor    Dowels                          Foundation #8 to Middle Walls                                   15                                                                #6                      6        214            6420    #6                                                        0                           4.8                                             0
Treatment Plant Building - First Floor    Dowels                          Foundation #8 to Outer Walls                                    17                                                                #6                      6        231            7854    #6                                                        0                           5.9                                             0
Treatment Plant Building - First Floor    Dowels                          Foundation #8 to Inner Walls                                    22                                                                #6                      6        154            6776    #6                                                        0                           5.1                                             0
Treatment Plant Building - First Floor    Dowels                          Wall Splicers                                                   10                                                                #6                     12        445            4450    #6                                                        0                           3.3                                             0
Treatment Plant Building - First Floor    Dowels                          Foundation Lvl Walls to 1st Floor Slab                          10                                                                #6                     12        147            1470    #6                                                        0                           1.1                                             0
Treatment Plant Building - Fdn Level      Vertical           Grid         Walls #2                                                       305                              13                 1.333333333    #6                     12          2            7930    #6                        10           2               9516                          13.1               7930                        196
Treatment Plant Building - First Floor    Vertical           Grid         Walls #6 - Lower Ext Walls (1-4"w)                             103                              3.5                1.333333333    #6                     12          4            1442    #6                                                        0                           1.1                721                         18
Treatment Plant Building - First Floor    Dowels                          Footing to Lower Ext Walls                                      18                                                                #6                     12        193            3474    #6                                                        0                           2.6                                             0




                                                                                                                                                                         EXHIBIT B, Page 35
                                                                    Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 69 of 117


Column1          Quantity        Base Length         Base Width          Base Thickness          Rebar Tonnage/Unit          Concrete/Unit       Form work / Unit         Total Rebar         Total Concrete       Total Formwork (SF)
F1                           5                6                      6                     1.5                         0.1                2.00                       36                 0.5                 10.0                          180
F2                           1                6                      6                       2                         0.1                2.67                       48                 0.1                  2.7                           48
F3                           6                8                      8                       2                         0.2                4.74                       64                 1.2                 28.4                          384
F4                          14               10                     10                       2                         0.4                7.41                       80                 5.6                103.7                         1120
P1                           8                2                      2                       2                        0.01                0.30                       16                 0.1                  2.4                          128
P2                           5             2.67                   2.67                    2.67                        0.03                0.70                       28                 0.1                  3.5                          142
P3                          13             3.00                   2.67                    2.67                        0.03                0.79                       30                 0.4                 10.3                          393
2' SQ Tie Beam               1               82                      2                       2                        1.11               12.15                      328                 1.1                 12.1                          328




                          32                   120     53.33333333
                 35.55555556                    24             156
                         104                   192             328
                         164                   560               0
                           0                                     0




                                                                                                         EXHIBIT B, Page 36
                                                                                      Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 70 of 117


                                                                                                                                                                                                      REBAR
                                                                                                Dimensions                                                                                                                                                                                Forms & Concrete
                                                                                                                                                    Rebar Type 1                                                 Rebar Type 2
Area                      Type       Rebar Type   Item                     Length / Diameter     Width / Height    Thickness     Rod Size   Rod Spacing    Count       Rebar Length       Rod Size2    Rod Spacing3     Count4   Rebar Length5      Rebar Weight (Tons)         Formwork (SF)     Concrete Volume
Chemical Storage          Flatwork   Grid         Truck Drive Thru Slab                     1588                               1 #6                     12         4              6352    #6                                                  120                         4.9               3176                     59
Chemical Storage          Flatwork   Grid         Conc Equip Pad Fdn                        1315                               1 #6                     12         4              5260    #6                                                 1600                         5.1               2630                     49
Chemical Storage          Flatwork   Grid         Tank Pad Fdns                              239                             1.5 #6                     12         4                956   #6                                                                              0.7                 717                    13
Chemical Reaction Tanks   Flatwork   Grid         Foundation #1                             3118                               2 #6                     12         4             12472    #6                                                                              9.4                 480                   231
Chemical Reaction Tanks   Flatwork   Grid         Foundation (suspended)                      62                43             1 #6                     12         4             10664    #6                                                                              8.0               2876                     99




                                                                                                                                     EXHIBIT B, Page 37
                     Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 71 of 117


Rod #   Weight/Lf                                             Formwork (SF)   Concrete Volume
#2           0.17                    1   Flat
#3           0.38                    2   Vertical
#4           0.67                    3   Circular Pad
#5           1.04                    4   Circular Wall
#6            1.5                    5   Circular Flat Ring
#7           2.04
#8           2.67
#9            3.4
#10           4.3
#11          5.31
#14          7.65
#18          13.6
None            0




                                 21.36
                                  5.36




        Misc Rebar




                                                EXHIBIT B, Page 38
     Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 72 of 117


 1   3.141593             83     5542                 Truncated Pyramid
 3   9.424778             81     5281                 Bottom Side (short side)
 5   15.70796             79     5027                 Top Side (long sides)
 7   21.99115             77     4778
 9   28.27433             75     4536
11   34.55752             73     4301
13    40.8407             71     4072
15   47.12389             69     3848
17   53.40708             67     3632
19   59.69026             65     3421
21   65.97345             63     3217
23   72.25663             61     3019
25   78.53982             59     2827
27      84.823            57     2642
29   91.10619             55     2463
31   97.38937             53     2290
33   103.6726             51     2124
35   109.9557             49     1963
37   116.2389             47     1810
39   122.5221             45     1662
41   128.8053             43     1521
43   135.0885             41     1385
45   141.3717             39     1257
47   147.6549             37     1134
49    153.938             35     1018
51   160.2212             33      908
53   166.5044             31      804
55   172.7876             29      707
57   179.0708             27      616
59    185.354             25      531
61   191.6372             23      452
63   197.9203             21      380
65   204.2035             19      314
67   210.4867             17      254
69   216.7699             15      201
71   223.0531             13      154
73   229.3363             11      113
75   235.6194              9       79
77   241.9026              7       50
79   248.1858              5       28
81    254.469              3       13
83   260.7522              1        3




                           EXHIBIT B, Page 39
                                                                   Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 73 of 117


DIAMETER REBAR (CIRCUMFERENCE0              1   2    3    4    5    6    7     8     9    10    11    12    13    14    15    16    17    18    19    20    21    22    23    24     25     26     27     28     29     30     31     32
       1                      3.141592654   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
       2                      9.424777961   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
       3                      18.84955592   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
       4                      31.41592654   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
       5                       47.1238898   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
       6                      65.97344573   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
       7                       87.9645943   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
       8                      113.0973355   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
       9                      141.3716694   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      10                      172.7875959   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      11                      207.3451151   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      12                       245.044227   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      13                      285.8849315   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      14                      329.8672286   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      15                      376.9911184   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      16                      427.2566009   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      17                       480.663676   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      18                      537.2123438   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      19                      596.9026042   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      20                      659.7344573   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      21                       725.707903   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      22                      794.8229414   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      23                      867.0795724   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      24                      942.4777961   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      25                      1021.017612   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      26                      1102.699021   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      27                      1187.522023   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      28                      1275.486617   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      29                      1366.592804   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      30                      1460.840584   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      31                      1558.229956   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      32                      1658.760921   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      33                      1762.433479   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      34                      1869.247629   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      35                      1979.203372   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      36                      2092.300707   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      37                      2208.539635   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      38                      2327.920156   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      39                       2450.44227   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      40                      2576.105976   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      41                      2704.911275   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      42                      2836.858166   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      43                       2971.94665   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      44                      3110.176727   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      45                      3251.548396   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      46                      3396.061659   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      47                      3543.716513   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      48                      3694.512961   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      49                      3848.451001   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      50                      4005.530633   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      51                      4165.751859   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      52                      4329.114677   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      53                      4495.619087   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      54                      4665.265091   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      55                      4838.052687   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      56                      5013.981875   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      57                      5193.052656   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      58                       5375.26503   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      59                      5560.618997   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      60                      5749.114556   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      61                      5940.751708   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      62                      6135.530452   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      63                       6333.45079   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      64                      6534.512719   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      65                      6738.716242   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      66                      6946.061357   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      67                      7156.548065   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      68                      7370.176365   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      69                      7586.946258   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      70                      7806.857744   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      71                      8029.910823   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      72                      8256.105494   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      73                      8485.441757   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659
      74                      8717.919614   3   9   19   31   47   66   88   113   141   173   207   245   286   330   377   427   481   537   597   660   726   795   867   942   1021   1103   1188   1275   1367   1461   1558   1659




                                                                                                     EXHIBIT B, Page 40
      Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 74 of 117


375        1      375
 90        8      720
150        1      150
                 1245




                            EXHIBIT B, Page 41
                                                                                      Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 75 of 117


DIAMETER REBAR (CIRCUMFERENCE0                33     34     35     36     37     38      39     40     41     42     43     44     45     46     47     48     49     50     51     52     53     54     55     56     57     58     59     60     61     62     63
       1                      3.141592654   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
       2                      9.424777961   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
       3                      18.84955592   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
       4                      31.41592654   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
       5                       47.1238898   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
       6                      65.97344573   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
       7                       87.9645943   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
       8                      113.0973355   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
       9                      141.3716694   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      10                      172.7875959   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      11                      207.3451151   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      12                       245.044227   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      13                      285.8849315   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      14                      329.8672286   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      15                      376.9911184   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      16                      427.2566009   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      17                       480.663676   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      18                      537.2123438   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      19                      596.9026042   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      20                      659.7344573   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      21                       725.707903   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      22                      794.8229414   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      23                      867.0795724   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      24                      942.4777961   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      25                      1021.017612   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      26                      1102.699021   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      27                      1187.522023   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      28                      1275.486617   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      29                      1366.592804   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      30                      1460.840584   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      31                      1558.229956   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      32                      1658.760921   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      33                      1762.433479   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      34                      1869.247629   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      35                      1979.203372   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      36                      2092.300707   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      37                      2208.539635   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      38                      2327.920156   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      39                       2450.44227   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      40                      2576.105976   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      41                      2704.911275   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      42                      2836.858166   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      43                       2971.94665   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      44                      3110.176727   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      45                      3251.548396   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      46                      3396.061659   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      47                      3543.716513   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      48                      3694.512961   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      49                      3848.451001   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      50                      4005.530633   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      51                      4165.751859   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      52                      4329.114677   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      53                      4495.619087   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      54                      4665.265091   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      55                      4838.052687   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      56                      5013.981875   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      57                      5193.052656   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      58                       5375.26503   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      59                      5560.618997   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      60                      5749.114556   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      61                      5940.751708   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      62                      6135.530452   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      63                       6333.45079   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      64                      6534.512719   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      65                      6738.716242   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      66                      6946.061357   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      67                      7156.548065   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      68                      7370.176365   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      69                      7586.946258   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      70                      7806.857744   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      71                      8029.910823   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      72                      8256.105494   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      73                      8485.441757   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333
      74                      8717.919614   1762   1869   1979   2092   2209   2328    2450   2576   2705   2837   2972   3110   3252   3396   3544   3695   3848   4006   4166   4329   4496   4665   4838   5014   5193   5375   5561   5749   5941   6136   6333




                                                                                                                          EXHIBIT B, Page 42
                                                                                      Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 76 of 117


DIAMETER REBAR (CIRCUMFERENCE0                64     65     66     67     68     69      70     71     72     73     74     75
       1                      3.141592654   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
       2                      9.424777961   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
       3                      18.84955592   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
       4                      31.41592654   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
       5                       47.1238898   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
       6                      65.97344573   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
       7                       87.9645943   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
       8                      113.0973355   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
       9                      141.3716694   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      10                      172.7875959   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      11                      207.3451151   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      12                       245.044227   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      13                      285.8849315   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      14                      329.8672286   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      15                      376.9911184   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      16                      427.2566009   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      17                       480.663676   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      18                      537.2123438   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      19                      596.9026042   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      20                      659.7344573   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      21                       725.707903   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      22                      794.8229414   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      23                      867.0795724   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      24                      942.4777961   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      25                      1021.017612   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      26                      1102.699021   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      27                      1187.522023   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      28                      1275.486617   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      29                      1366.592804   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      30                      1460.840584   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      31                      1558.229956   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      32                      1658.760921   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      33                      1762.433479   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      34                      1869.247629   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      35                      1979.203372   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      36                      2092.300707   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      37                      2208.539635   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      38                      2327.920156   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      39                       2450.44227   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      40                      2576.105976   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      41                      2704.911275   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      42                      2836.858166   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      43                       2971.94665   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      44                      3110.176727   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      45                      3251.548396   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      46                      3396.061659   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      47                      3543.716513   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      48                      3694.512961   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      49                      3848.451001   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      50                      4005.530633   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      51                      4165.751859   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      52                      4329.114677   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      53                      4495.619087   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      54                      4665.265091   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      55                      4838.052687   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      56                      5013.981875   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      57                      5193.052656   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      58                       5375.26503   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      59                      5560.618997   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      60                      5749.114556   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      61                      5940.751708   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      62                      6135.530452   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      63                       6333.45079   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      64                      6534.512719   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      65                      6738.716242   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      66                      6946.061357   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      67                      7156.548065   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      68                      7370.176365   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      69                      7586.946258   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      70                      7806.857744   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      71                      8029.910823   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      72                      8256.105494   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      73                      8485.441757   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954
      74                      8717.919614   6535   6739   6946   7157   7370   7587    7807   8030   8256   8485   8718   8954




                                                                                                                          EXHIBIT B, Page 43
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 77 of 117


 Item # Name Height Quantity 1 UOM Quantity 2     UOM Quantity 3 UOM
                                   Footings
       1 F1    1' 6"             5 EA         7   CY        100   LF
       2 F2    1' 6"             1 EA         3   CY         28   LF
       3 F3    2' 0"             6 EA        44   CY        240   LF
       4 F4    2' 6"            12 EA       160   CY        576   LF
                                24 EA       214   CY        944   LF
                                   Pedestal
       7 P1    5' 6"             7 EA         6   CY         56   LF
       8 P2    5' 6"             5 EA         7   CY         53   LF
       9 P3    5' 6"            12 EA        20   CY        136   LF
                                24 EA        33   CY        245   LF
        Estmimated Total Conctrete          247   CY




                         EXHIBIT B, Page 44
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 78 of 117




                    EXHIBIT C




                    North Wind Construction Services, LLC v. Campos EPC, LLC
                                                                Case No. TBD
                                                                    Complaint
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 79 of 117




                       EXHIBIT C, Page 1
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 80 of 117




                       EXHIBIT C, Page 2
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 81 of 117




                       EXHIBIT C, Page 3
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 82 of 117




                       EXHIBIT C, Page 4
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 83 of 117




                    EXHIBIT D




                    North Wind Construction Services, LLC v. Campos EPC, LLC
                                                                Case No. TBD
                                                                    Complaint
             Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 84 of 117


                                                              Attachment 3
Campos EPC, LLC                                                                                        04/21/2018       14:07
NWM-CS-11       Headworks Storm Water Storage Tank Found
                                                   MATERIALS REPORT

Biditem       Activity      Resource            Sel Vendor     Quantity      Unit Unit Cost Tax/OT %    Pcs/W          Total    Esc %


    4000     4000.0010      2AGG0140                         1,150.000      TON    15.250     109.75      1.00      19,247.41 100.00
Subtotal:    2AGG0140       WASHED BEDDING SAND               1,150.000      TON    15.250    109.75                19,247.41   100.00

   1000      1000.0010      2AGG0210                            240.000      TON    12.000    109.75      1.00       3,160.80   100.00
Subtotal:    2AGG0210       Granular Filter Material            240.000      TON    12.000    109.75                 3,160.80   100.00

                                                                                                            _____________
                                                                  COST TYPE TOTAL                                22,408.21


                                                                                                            _____________
                                                                  REPORT TOTAL                                   22,408.21


Cost Types Selected: Permanent Materials, Construction Materials, Subcontractor

Subtotal selected vendor, quantity, units, and unit price only display if they are the same for all
line items in the subtotal.




                                                                       1
                                                           EXHIBIT D
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 85 of 117




                    EXHIBIT E




                    North Wind Construction Services, LLC v. Campos EPC, LLC
                                                                Case No. TBD
                                                                    Complaint
                Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 86 of 117

                                         ATTACHMENT 2


                                                                      Verification
                                                         Jacob        NW Engineering
HW Storm Water Tank Foundation
                 Storm Water Tank Foundation               0                  489 *
                                               Total       0                  489
Treatment Plant Concrete
                 Chemical Reaction Tank                         343           506
                 Chemical Storage                               167           101
                 Electrical/HVAC Slab                                         119
                 Equalization Tank                              121           166
                 Gravity Filter Slab and Walls                 2045          2157 **
                 Inclined Plate Clarifiers                                    167
                 Sludge Settling Tank                           121           246
                 Treatment Plant Building                       804          1198
                                               Total           3601          4660

                                               Total           3601          5150
                                         Total Delta           1549


Assumed the footing scheduel listed on sheets S0002-S0005 have the correct sizes and
depths compared to the quantities listed in the detail.

Assume exterior landings for doorways have a thickness of 6 inches.

Assume the exterior HVAC slab in Area D has a thickness of 1 foot 6 inches.

*Includes the foundation section for pipe tower.
**Includes concrete fill slopes within the backwash basin and the plant effluent parshall flume.




                                             EXHIBIT E, Page 1
               Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 87 of 117



                                Total Concrete Volumes (cubic yards)
                                Storm Water Tank                         489
                  *Note: Total does not inclued piers.

                                     Storm Water Tank Foundation Piers
Diameter (ft)        Area (squ ft)       Height (ft)   Quantity           Total Volume (cubic yards)
     3                  7.07                 20          25                         130.77
                                     Storm Water Tank Foundation Slab
 Radius (ft)         Area (squ ft)       Height (ft)               Total Volume (cubic yards)
    37                 4300.84               3                               477.39
                                              Tower Foundation
  Section             Length (ft)        Width (ft)   Height (ft)         Total Volume (cubic yards)
     1                    8                7.417          3                          6.59
     2                   8.5               5.750          3                          5.43




                                           EXHIBIT E, Page 2
              Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 88 of 117



                             Total Concrete Volumes (cubic yards)
                          Chemical Reaction Tanks                   506




                       Chemical Reaction Tanks Foundation Slab
Length (ft)         Width (ft)     Thickness(ft)        Total Volume (cubic yards)
   10                22.75               2                         16.84
   64                  45                2                        213.12
                             Equipment Pads on Foundation
    8                 3.5              0.83                        0.86
    8                 3.5              0.83                        0.86
    8                 3.5              0.83                        0.86
                     Concrete Walls from Foundation to 2nd Floor
Length (ft)         Width (ft)      Height (ft)         Total Volume (cubic yards)
   62                   1               10                         22.94
   62                   1               10                         22.94
   41                   1               10                         15.17
   41                   1               10                         15.17
                                Subtract Wall Openings
    19                  1                8                         5.62
    19                  1                8                         5.62
     4                  1                8                         1.18
     8                  1                8                         2.37
                                       Columns
    2                   2               10                         1.48
    2                   2               10                         1.48
    2                   2               10                         1.48
    2                   2               10                         1.48
    2                   2               10                         1.48
    2                   2               10                         1.48
    2                   2               10                         1.48
    2                   2               10                         1.48
                                   2nd Level Beams
Length (ft)         Width (ft)      Height (ft)         Total Volume (cubic yards)
    62                  1                2                         4.59
    62                  1                2                         4.59
    41                  1                2                         3.03
    41                  1                2                         3.03
   13.5                 3                2                         3.00
    14                  3                2                         3.11
   13.5                 3                2                         3.00
   13.5                 3                2                         3.00
    14                  3                2                         3.11
   13.5                 3                2                         3.00
   13.5                 3                2                         3.00



                                       EXHIBIT E, Page 3
               Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 89 of 117


     14                  3                 2                        3.11
    13.5                 3                 2                        3.00
    13.5                 3                 2                        3.00
     14                  3                 2                        3.11
    13.5                 3                 2                        3.00
     19                  3                 2                        4.22
     19                  3                 2                        4.22
                                       2nd Level Slab
 Length (ft)         Width (ft)      Thickness (ft)       Total Volume (cubic yards)
    62                  43                 1                        98.64
                            2nd Level Concrete Equipment Pads
Diameter (ft)       Area (squ ft)    Thickness (ft)       Total Volume (cubic yards)
     12               113.10             1.04                       4.35
     12               113.10             1.04                       4.35
    16.5              213.82             1.04                       8.23
    16.5              213.82             1.04                       8.23
    16.5              213.82             1.04                       8.23
    16.5              213.82             1.04                       8.23




                                        EXHIBIT E, Page 4
              Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 90 of 117



                       Total Concrete Volumes (cubic yards)
                        Chemical Storage Area                   101


                               Chemical Storage Foundation Slab
Length (ft)     Width (ft)   Thickness (ft)                Total Volume (cubic yards)
    61            21.5              1                                48.53
                    Subtract the Sump Pits in the North Corners of the Slab
     2              2               1                                 0.15
     2              2               1                                 0.15
                       Foundation Walls, Including Sump Wall Extensions
Length (ft)     Height (ft)  Thickness (ft)                Total Volume (cubic yards)
    61             3.5              1                                 7.90
    19             3.5              1                                 2.46
    19             3.5              1                                 2.46
   18.5            3.5              1                                 2.40
    19             3.5              1                                 2.46
   18.5            3.5              1                                 2.40
   19.5            3.5              1                                 2.53
     2              1               1                                 0.07
     2              1               1                                 0.07
     2              1               1                                 0.07
     2              1               1                                 0.07
                        Sump Pit Slabs includes Triangular Cross Sections
Length (ft)     Width (ft)   Thickness (ft)                Total Volume (cubic yards)
     4              4               1                                 0.59
     4              4               1                                 0.59
     8              1               1                                 0.15
     8              1               1                                 0.15
                                        Column Pedestals
Length (ft)     Width (ft)     Height(ft)                  Total Volume (cubic yards)
    1.5            1.5             3.5                                0.29
    1.5            1.5             3.5                                0.29
    1.5            1.5             4.5                                0.37
    1.5            1.5             4.5                                0.37
                                   Concrete Equipment Pads
Length (ft)     Width (ft)     Height(ft)                  Total Volume (cubic yards)
    10              4              3.5                                5.18
    10              4              3.5                                5.18
                                    Octogonal Concrete Pads
     Side Length (ft)         Area (squ ft)     Height(ft)         Total Volume (cubic yards)
            4.5                  97.78              1.5                      5.43
           5.33                  137.17             1.5                      7.61
                            Octogonal Concrete Pads Support Walls
Length (ft)     Width (ft)     Height(ft)                  Total Volume (cubic yards)
    4.5             1             2.83                                0.47



                                           EXHIBIT E, Page 5
       Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 91 of 117


 4.5      1         2.83                        0.47
 4.5      1         2.83                        0.47
 4.5      1         2.83                        0.47
5.33      1         2.83                        0.56
5.33      1         2.83                        0.56
5.33      1         2.83                        0.56
5.33      1         2.83                        0.56




                            EXHIBIT E, Page 6
            Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 92 of 117



                            Total Concrete Volumes (cubic yards)
                              Electrical/HVAC Slab               119


                             Electrical/HVAC Concrete Slab
      Location         Width (ft)     Height (ft) Length (ft)   Total Volume (cubic yards)
     HVAC Slab            52              1.5       38.08                 109.90
HVAC Equipment Pad 1     8.6             0.83        6.6                   5.23
HVAC Equipment Pad 2     8.7             0.83        7.7                   4.11




                                     EXHIBIT E, Page 7
                 Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 93 of 117



                                  Total Concrete Volumes (cubic yards)
                                   Equilization Tank                     166
                    *Note: Total does not inclued piers.

                                        Equilization Tank Foundation Piers
 Diameter (ft)         Area (squ ft)        Height (ft)    Quantity           Total Volume (cubic yards)
      2                    3.14                18.5           25                        53.76
                                        Equilization Tank Foundation Slab
   Radius (ft)         Area (squ ft)        Height (ft)                Total Volume (cubic yards)
      24                 1809.56                2                                133.91
                                  Equilization Tank Foundation Slab Outer Edge
Outer Radius (ft)    Inner Radius (ft) Area (squ ft) Height (ft)              Total Volume (cubic yards)
       24                   20               552.92            1                        20.46
                                Sloped Section of Outer Edge of Foundation Slab
   Height (ft)          Width (ft)        Area (squ ft) Radius (ft) Total Length (ft) Total Volume (cub yd)
       1                    1.5                0.75           24           150.80                 4.18
                                                 Tower Foundation
    Section             Length (ft)         Width (ft)    Height (ft)         Total Volume (cubic yards)
       1                     6                  6              3                         4.00
       2                   5.58                3.5             3                         2.17
       3                   1.08                3.5             3                         0.21
       4                   6.67                2.5             3                         0.93
                                             Subtract Slab Penetration
     Section           Diameter (ft)      Area (squ ft) Height (ft)           Total Volume (cubic yards)
Slab Penetration            1.5                1.77            3                         0.20




                                           EXHIBIT E, Page 8
          Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 94 of 117



                                Total Concrete Volumes (cubic yards)
                              Gravity Filter Slab and Walls                 2157


                                       Concrete Foundations
  Location                 Type           Width (ft)     Height (ft) Length (ft)   Total Volume (cyd)
   Gr A/1              Foundation 5           5               2           102             37.74
    Gr D               Foundation 5           5               2          79.67            29.48
    Gr 1               Foundation 6          5.33             2          20.67             8.15
Elev 913.00             Narrow Slab         32.67            1.5          82.5           149.59
Elev 913.00              Wide Slab          52.33            1.5          31.5            87.49
                     Subtract Volume from Wide Slab at Elev 913 for Pit Opening
Subtraction              Opening              12             1.5            6              4.00
  Elev 909             Sump Pit Slab          16             1.5           10              8.88
Elev 917.80             Trench Slab          6.5              1          48.33            11.62

              Concrete Wall from foundation elevations to bottom of Ground Level Slabs
 Location                  Type           Width (ft)      Height (ft) Length (ft)   Total Volume (cyd)
                         Low Wall            2.33           3.83         4.14               1.37
   Gr A
                         High Wall           1.33            3.5         4.17               0.72
                         Low Wall              2            3.83          79               22.39
   Gr A
                         High Wall           1.33            3.5          79               13.61
                         Low Wall              2            3.83        19.33               5.48
   Gr 1
                         High Wall           1.33            3.5        19.33               3.33
   Gr 1                  Low Wall             1.5           14.5          26               20.92
   Gr 1                 Single Wall          2.67           14.5         0.58               0.83
   Gr 1                 Single Wall          2.67           14.5           2                2.86
                         Low Wall            2.33           3.87        18.67               6.23
   Gr 1
                         High Wall           1.33            3.5        18.67               3.22
                         Low Wall              2            3.83        79.67              22.58
   Gr D
                         High Wall           1.33           2.33        79.67               9.13
   Gr C                 Single Wall           1.5           13.33         81               59.93
   Gr C                 Single Wall            1            13.33       91.83              45.29
   Gr B                 Single Wall            1            13.33       91.83              45.29
   Gr 4                 Single Wall            1            13.33         14                6.90
   Gr 4                 Single Wall           1.5           13.33         21               15.54
   Gr D                 Single Wall           1.5           13.33         26               19.24
                         Low Wall             1.5            3.8        46.83               9.88
   Gr 5                  High Wall            1.5           8.53        46.83              21.17
                     Subtract Opening         1.5            1.5          12                1.00
   Gr B                 Single Wall           1.5           13.33        107               79.16
   Gr D                 Single Wall           1.5           7.03           3                1.17
   Gr B                 Single Wall           1.5           7.03           3                1.17
   Gr 5                 Single Wall            1            7.03        48.33              12.57
   Gr B                 Single Wall            1              4           12                1.78
   Gr C                 Single Wall            1              4           12                1.78



                                       EXHIBIT E, Page 9
          Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 95 of 117


   Gr 4               Single Wall            1              4            8            1.18
   Gr 4               Single Wall            1              4            8            1.18

                       Narrow Section Floor Slab at Elev 927.5
Length (ft)           Width (ft)       Thickness (ft)           Total Volume (cyd)
  85.33                 28.66              1.17                        105.87
                     Indents along Narrow Section at Elev 927.5
  4.75                   3.83              1.17                          0.79
   22                    3.83              1.17                          3.65
   22                    3.83              1.17                          3.65
  22.33                  3.83              1.17                          3.70
  4.75                   3.83              1.17                          0.79
   22                    3.83              1.17                          3.65
   22                    3.83              1.17                          3.65
  22.33                  3.83              1.17                          3.70
      Wide Section Floor Slab & Gr 5 Trench not included in Area E at Elev 927.5
  24.67                 66.49              1.17                         71.01
  45.33                    1               1.17                          1.96
                          Subtract Openings for Elev 927.5
   12                      3               1.17                          1.56
    4                      4               1.17                          0.69
    4                      4               1.17                          0.69
    3                      3               1.17                          0.39
    3                      3               1.17                          0.39
    6                      4               1.17                          1.04
    6                      4               1.17                          1.04

                                 Slab At Elev 931.5
Length (ft)           Width (ft)       Thickness (ft)           Total Volume (cyd)
  85.33                14.83                1.17                       54.78
  85.33                14.83                1.17                       54.78
                           Extension Areas at Elev 931.5
   6.33                 5.16                1.17                       1.41
   6.33                 5.16                1.17                       1.41
     6                  5.16                1.17                       1.34
     6                  5.16                1.17                       1.34
     6                  5.27                1.17                       1.37
     6                  5.27                1.17                       1.37

                                 Slab At Elev 943.5
Length (ft)           Width (ft)       Thickness (ft)           Total Volume (cyd)
  58.33                  3                   1                         6.47
  58.33                  3                   1                         6.47
  63.33                  3                   1                         7.03

       Slab At Elev 951.83 - Includes Portion of Walls not accounted for below
Length (ft)           Width (ft)        Thickness (ft)           Total Volume (cyd)



                                    EXHIBIT E, Page 10
            Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 96 of 117


     78.5               28.67                1                       83.27
      20                  3                  1                        2.22
      20                  3                  1                        2.22
      13                  1                  1                        0.48
      13                  1                  1                        0.48
      13                  1                  1                        0.48
      13                  1                  1                        0.48

                   Concrete Walls from Ground Level to Second Floor Elevation
Rough Location        Width (ft)        Height (ft)    Length (ft)         Total Volume (cyd)
    Gr B                 1.33               4             3.42                    0.67
    Gr B                  1.5             23.33             5                     6.47
    Gr B                 1.33               4              20                     3.94
    Gr B                  1.5             23.33             5                     6.47
    Gr B                 1.33               4              20                     3.94
    Gr B                  1.5             23.33             5                     6.47
    Gr B                 1.33               4              20                     3.94
    Gr C                 1.33               4              20                     3.94
    Gr C                  1.5             23.33             5                     6.47
    Gr C                 1.33               4              20                     3.94
    Gr C                  1.5             23.33             5                     6.47
    Gr C                 1.33               4              20                     3.94
    Gr C                  1.5             23.33             5                     6.47
    Gr C                 1.33               4             3.42                    0.67
    Gr C                  1.5             23.33          61.33                    79.41
    Gr B                  1.5             23.33          61.33                    79.41
    Gr 1                 1.33             23.33            26                     29.85
    Gr 1                 1.33             24.33          33.67                    40.31
    Gr 1                 0.58             23.33           2.67                    1.34
    Gr 1                 0.58             23.33           2.67                    1.34
    Gr 1                 1.33             20.33           13.5                    13.51
    Gr 1                   2              20.33           1.83                    2.75
    Gr A                 1.33             20.33          79.08                    79.11
    Gr A                 0.67             20.33           1.67                    0.84
    Gr A                 0.67             20.33           2.67                    1.35
    Gr A                   2              20.33             4                     6.02
    Gr 4                 1.33             23.33            16                     18.37
    Gr 3                   1                11              3                     1.22
    Gr A                 1.33             20.33            22                     22.01
    Gr A                 1.33             20.33            24                     24.01
    Gr A                 1.33             20.33            24                     24.01
    Gr A                 1.33             20.33           2.33                    2.33
    Gr 1                 1.33             20.33          14.33                    14.34
    Gr 1                 1.33             14.75            13                     9.44
    Gr 2                 1.33             20.33            13                     13.01
    Gr 2                 1.33             14.75            13                     9.44
    Gr 3                 1.33             20.33            13                     13.01



                                    EXHIBIT E, Page 11
            Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 97 of 117


     Gr 3                1.33              14.75           13                      9.44
     Gr 1                1.33                4            5.17                     1.02
     Gr 1                1.33                4            3.83                     0.75
     Gr 2                1.33                4            3.83                     0.75
     Gr 2                1.33                4            3.83                     0.75
     Gr 3                1.33                4            3.83                     0.75
     Gr 3                1.33                4            3.83                     0.75
     Gr 1                1.33              20.33          13.5                     13.51
     Gr D                1.68              20.33          1.83                     2.31
     Gr D                1.33              20.33          84.92                    84.96
     Gr D                0.33              20.33            2                      0.50
     Gr D                0.33              20.33            2                      0.50
     Gr 4                1.33              23.33           16                      18.37
     Gr 3                  1                11              3                      1.22
     Gr D                1.33              20.33           22                      22.01
     Gr D                1.33              20.33           24                      24.01
     Gr D                1.33              20.33           24                      24.01
     Gr D                1.33              20.33          2.33                     2.33
     Gr 1                1.33              20.33          14.33                    14.34
     Gr 1                1.33              14.75           13                      9.44
     Gr 2                1.33              20.33           13                      13.01
     Gr 2                1.33              14.75           13                      9.44
     Gr 3                1.33              20.33           13                      13.01
     Gr 3                1.33              14.75           13                      9.44
     Gr 1                1.33                4            5.17                     1.02
     Gr 1                1.33                4            3.83                     0.75
     Gr 2                1.33                4            3.83                     0.75
     Gr 2                1.33                4            3.83                     0.75
     Gr 3                1.33                4            3.83                     0.75
     Gr 3                1.33                4            3.83                     0.75

                           Additional Concrete Fill in Basin and Flume
    Type               Location          Width (ft)      Height (ft) Length (ft)   Total Volume (cyd)
                       Floor Fill           12               1.02      85.83              38.87
Backwash Basin      Slope Wedges            4.5               4.5      85.83              64.31
                    Subtract slope           3              0.425      85.83               4.05
                       Floor Fill            3                3.2      40.00              14.21
Effluent Flume
                    Subtract Flume           3               0.83       5.00               0.46

                       Additional Concrete on Ground Level and 2nd Level
    Type               Location          Width (ft)    Height (ft) Length (ft)     Total Volume (cyd)
                     Ground Floor            1           1.33          24                 1.18
    Beam             Ground Floor            1           1.33          24                 1.18
                       2nd Floor             1           0.33         28.67               0.35
                     Grid D Rect.           1.5           1.5          28                 2.33
                    Grid D Triangle         0.75          1.5          28                 0.58




                                     EXHIBIT E, Page 12
               Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 98 of 117


                        Grid B Rect.          1.5        1.5   25.67      2.14
    Slab-On-Grade      Grid B Triangle        0.75       1.5   25.67      0.53
      Foundation        Grid 4 Rect.          1.5         2    19.67      2.18
                       Grid 4 Triangle         1          2    19.67      0.73
                        Grid A Rect.          1.5         2    23.34      2.59
                       Grid A Triangle         1          2    23.34      0.86
                           Grid 5             0.5        0.5   17.33      0.16
                           Grid 5             0.5        0.5   25.33      0.23
    Grid 5 Pit Curb         Top               0.5        0.5     4        0.04
                          Bottom              0.5        0.5     4        0.04
                         Right Side           0.5        0.5   45.33      0.42
    Exterior Curb          Grid A             0.67       0.5   20.01      0.25
   Exterior Landing        Grid A              4         0.5     5        0.37
Walkway El 951              Gr 4               9         0.5    50        8.33




                                         EXHIBIT E, Page 13
              Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 99 of 117



                              Total Concrete Volumes (cubic yards)
                               Plate Clarifiers                         167


                               Plate Clarifier Concrete Slab
Length (ft)         Width (ft)       Thickness (ft)          Total Volume (cubic yards)
  46.33              43.33                  2                          148.55
                            Equipment Pads @ Plate Clarifier
  12.67              12.67                1.33                          7.90
  12.67              12.67                1.33                          7.90
  7.83                3.25                0.83                          0.78
  7.83                3.25                0.83                          0.78
  7.83                3.25                0.83                          0.78




                                       EXHIBIT E, Page 14
               Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 100 of 117



                                Total Concrete Volumes (cubic yards)
                              Sludge Settling Tanks                     246


                             Sludge Settling Tanks Concrete Slab
 Length (ft)          Width (ft)      Thickness (ft)         Total Volume (cubic yards)
    43                  46.16                2                         146.88
    26                  38.66                2                          74.38
                          Equipment Pads @ Sludge Settling Tanks
    5.75                   3               0.83                         0.53
    3.42                 4.17              1.25                         0.66
    3.42                 4.17              1.25                         0.66
    3.42                 4.17              1.25                         0.66
    5.75                   3               0.83                         0.53
                      Circular Equipment Pads @ Sludge Settling Tanks
Diameter (ft)        Area (squ ft)     Height (ft)           Total Volume (cubic yards)
    17.5               240.53              0.83                         7.39
    17.5               240.53              0.83                         7.39
    17.5               240.53              0.83                         7.39




                                         EXHIBIT E, Page 15
               Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 101 of 117



                             Total Concrete Volumes (cubic yards)
                             Treatment Plant Building                    1198


                           Concrete Footings and Pedestals for Areas C,D,E&F
   Type               Quantity       Size (sq ft)   Height (ft)              Total Volume (cyd)
 Footing 1               5                  25.0         1.5                         6.94
 Footing 2               1                  49.0         1.5                         2.72
 Footing 3               6                 100.0         2.0                        44.40
 Footing 4              12                 144.0         2.5                       159.84
 Pedestal 1              7                  4.0          5.5                         5.70
 Pedestal 2              5                  7.1          5.5                         7.24
 Pedestal 3             12                  8.0          5.5                        19.54

                                    Footing Tie Beams-Detail 2/S0039
  Location            Length (ft)        Width (ft)   Height (ft)           Total Volume (cyd)
 Area D Gr 1            13.08                 2            2                       1.94
 Area D Gr G             15                   2            2                       2.22
 Area E Gr A             17                   2            2                       2.52
 Area E Gr 7            11.08                 2            2                       1.64
 Area F Gr G             15                   2            2                       2.22
 Area F Gr 7            11.08                 2            2                       1.64

                                  Vent Stack Foundation-Detail 4/S0039
   Location           Length (ft)        Width (ft)   Height (ft)           Total Volume (cyd)
Area D Gr 1&G             6                   6          8.5                      11.322

                                     Floor Slab Between Grids D/G & 1/5
 Length (ft)           Width (ft)         Thickness (ft)  Volume (cubic yards)       Total Volume (cyd)
    110                   67.17               1.17               318.93                    294.17
                 Detail 6/0039 Slab on Grade Foundation (slab edge) - Add to Total Volume
  X-Section            Width (ft)           Height (ft)     Total Length (ft)        Total Volume (cyd)
   Sloped                   1                   2                  154                      5.70
 Rectangular               1.5                  2                  154                      17.09
                                  Subtract Volume for Trench & Pit Openings
   Detail          Type of Opening        Thickness (ft) Length (ft) Width (ft) Volume to Subtract (cyd)
 K&L/0025                Trench               1.17         36.08          3                 4.67
 K&L/0025                  Pit                1.17            8           8                 2.76
  M/0025                Main Pit              1.17           13         28.67               16.09
  M/0025                Sump Pit              1.17            3           3                 0.39
 N&R/0025                Trench               1.17         38.67          3                 5.01
 N&R/0025                  Pit                1.17         31.33         13                 17.58
  3/0032            Pre-Fab Trench             0.5          5.33          1                 0.10
  3/0032            Pre-Fab Trench             0.5         25.67          1                 0.47
  3/0032            Pre-Fab Trench             0.5         25.67          1                 0.47




                                         EXHIBIT E, Page 16
                 Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 102 of 117


                                           Trench/Pit Walls and Floors
     Detail                Type              Width (ft)    Height (ft) Length (ft)     Total Volume (cyd)
                       Trench Floor              5              1        36.08                6.67
                       Trench Walls              1             2.7       72.16                7.21
   K&L/0025              Pit Floor               12             1          12                 5.33
                        Short Wall               1            3.13          5                 0.58
                         Pit Walls               1              8          35                 10.36
                     Sump Pit Floor 1           7.67            1           5                 1.42
                     Sump Pit Floor 2           7.67            1         6.67                1.89
                      Sump Pit Walls             1            1.62         12                 0.72
                    Sump Pit Curb Wall          0.67          3.29        4.67                0.38
    M/0025
                        Curb Walls              0.67          2.12       87.67                4.61
                      Main Pit Floor           12.33          1.17         28                 14.54
                               Subtract Volume form Main Pit Floor for the Opening to the Sump Pit
                         Opening                 2            1.17        4.67                0.40
                    Sump Pit Floor Rec          3.67            1         6.67                0.91
                    Sump Pit Floor Trap         0.79           0.5        6.67                0.10
                    Sump Pit Curb Wall          0.67          3.29        4.67                0.38
                        Curb Walls              0.67            2        92.98                4.61
   N&R/0025            Trench Floor              5              1        38.65                7.15
                       Trench Walls              1            2.12        77.3                6.06
                      Main Pit Floor           13.01          1.17       31.33                17.24
                               Subtract Volume form Main Pit Floor for the Opening to the Sump Pit
                         Opening                4.67          1.17          2                 0.40

                                           Curbs and Exterior Slabs
      Type               Location          Width (ft)    Height (ft)   Length (ft)    Total Volume (cyd)
                    Exterior Perimeter        0.5            0.5         225.04              2.08
     Curbs
                    Additional Interior       0.67           0.5          76.33              0.95
Exterior Slabs     Landing @ Doorway           5             0.5          4.08               0.38

                                           Second Story Floor Slab
   Length (ft)          Width (ft)        Thickness (ft)   Volume (cubic yards)       Total Volume (cyd)
     135.67               65.17                0.5                163.57                     176.59
                                        Subtract Openings in Floor Slab
 Thickness (ft)         Length (ft)        Width (ft)                Volume to Subtract (cubic yds)
      0.5                   2                   2                                0.07
      0.5                  2.5                 2.5                               0.12
      0.5                  2.5                  3                                0.14
                       Concrete Pad for Mechanical Equipment, Assume thickness of pad
   Length (ft)          Width (ft)        Thickness (ft)                  Total Volume (cyd)
       4.5                  3                 0.58                               0.29
      1.42                  3                 0.83                               0.13
      1.42                  3                 0.83                               0.13
        2                  6.5                0.83                               0.40
       13                   5                 0.83                               2.00




                                            EXHIBIT E, Page 17
               Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 103 of 117


    16.5                  6                   0.83                            3.04
    22.5                  8                   0.83                            5.53
     7                   5.25                 0.83                            1.13
     7                   5.25                 0.83                            1.13
                                    Subtract Openings in Equipment Pads
Thickness (ft)        Length (ft)          Width (ft)             Volume to Subtract (cubic yds)
    0.83                 2.5                  2.5                             0.19
    0.83                 2.5                   3                              0.23

                                 Area E Floor Slab Between Grids A/E & 5/7
 Length (ft)          Width (ft)         Thickness (ft)  Volume (cubic yards)       Total Volume (cyd)
   55.33                 85.49                1.17              204.77                    225.27
                Detail 6/0039 Slab on Grade Foundation (slab edge) - Add to Total Volume
 X-Section            Width (ft)           Height (ft)     Total Length (ft)        Total Volume (cyd)
  Sloped                   1                   2                120.82                     4.47
Rectangular               1.5                  2                120.82                     13.41
Section F/0021, G/0022 & J/0024 Slab on Grade Foundation (slab edge @ pit Grid 5) - Add to Total Volume
 X-Section            Width (ft)           Height (ft)     Total Length (ft)        Total Volume (cyd)
  Sloped                  0.75                1.5                53.33                     1.11
Rectangular               2.5                 1.5                53.33                     7.40
                                 Subtract Volume for Trench & Pit Openings
   Detail         Type of Opening        Thickness (ft) Length (ft) Width (ft) Volume to Subtract (cyd)
  G/0022                Trench                1.17        45.33          3                 5.89

                                      Additional Concrete in Areas E & F
    Type               Location            Width (ft)    Height (ft) Length (ft)    Total Volume (cyd)
                  Exterior Perimeter          0.5            0.5          180              1.67
    Curbs
                  Additional Interior         0.67           0.5         64.59             0.80
                   North Doorway               8             0.5         4.08              0.60
Exterior Slabs      East Doorway               5             0.5         4.08              0.38
                   South Doorway               5             0.5         4.08              0.38
                         Pad 1                1.5            0.5          1.5              0.04
Column Pads
                         Pad 2                1.5            0.5          1.5              0.04

                                  Area F Floor Slab Between Grids E/G & 5/7
 Length (ft)           Width (ft)         Thickness (ft)  Volume (cubic yards)       Total Volume (cyd)
   55.33                  47.49                1.17              113.75                    109.54
                 Detail 6/0039 Slab on Grade Foundation (slab edge) - Add to Total Volume
 X-Section             Width (ft)           Height (ft)     Total Length (ft)        Total Volume (cyd)
  Sloped                    1                   2                 85.15                     3.15
Rectangular                1.5                  2                 85.15                     9.45
                                  Subtract Volume for Trench & Pit Openings
   Detail          Type of Opening        Thickness (ft) Length (ft) Width (ft) Volume to Subtract (cyd)
  3/0032            Pre-Fab Trench             0.5         13.83          1                 0.26
 N&R/0025                  Pit                 1.17        25.35        13.01               14.28
 N&R/0025                Trench                1.17        17.52          3                 2.28




                                          EXHIBIT E, Page 18
           Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 104 of 117



                                    Trench/Pit Walls and Floors
 Detail              Type             Width (ft)    Height (ft) Length (ft)     Total Volume (cyd)
              Sump Pit Floor Rec         3.67            1         6.67                0.91
              Sump Pit Floor Trap        0.79           0.5        6.67                0.10
              Sump Pit Curb Wall         0.67          3.29        4.67                0.38
                  Curb Walls             0.67            2        69.37                3.44
N&R/0025         Trench Floor             5              1        17.52                3.24
                 Trench Walls             1            2.12       35.03                2.75
                Main Pit Floor          13.01          1.17       25.35                13.87
                        Subtract Volume from Main Pit Floor for the Opening to the Sump Pit
                   Opening               4.67          1.17          2                 0.40




                                     EXHIBIT E, Page 19
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 105 of 117




                     EXHIBIT F




                     North Wind Construction Services, LLC v. Campos EPC, LLC
                                                                 Case No. TBD
                                                                     Complaint
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 106 of 117




July 23, 2019




Jacob Decker
Campos EPC
1401 Blake St.
Denver, CO 80202

SUBJECT: NOTICE OF BREACH OF SUBCONTRACT 6-00000117

Delivered Certified Mail to:

Campos EPC
Attn: Marco Campos, Founder and Managing Principal
1401 Blake St.
Denver, CO 80202

Delivered Electronic Mail to: Jacob Decker

Dear Mr. Decker:

In accordance with Article 20, Default, of Subcontract 6-00000117, you are hereby notified of your material
default of your subcontract obligations. Specifically, Article 16 of the General Provisions, Responsibility of
Subcontractor. Campos EPC grossly underestimated the volume of concrete required to be installed for the Outfall
200 Mercury Treatment Facility. This Notice also provides notice that North Wind Construction Services, LLC
(“NWCS”) has relied on the Campos EPC estimate to its detriment and that it holds Campos EPC responsible for
additional costs it may incur as a result of the Campos EPC failure to perform in accordance with Article 20(b).

On April 26, 2018, NWCS, entered into the above referenced subcontract agreement with Campos EPC to provide
estimating support services to organize and assist in the development of the construction estimate (“The Work”)
to be used and included in the NWCS proposal for the U.S. Department of Energy Oak Ridge Environmental
Management (“The Client”), Outfall 200 Mercury Treatment Facility project located in Oak Ridge, Tennessee.
Per the proposal provided by Campos EPC on April 4, 2018, Campos EPC was required to provide and to deliver
takeoffs for the Outfall facilities (including specifically the takeoffs for structural concrete for the Treatment
Facility and the Headworks Facility) determined from the RFP documents provided by DOE.

Campos EPC delivered the estimated amounts for all takeoffs and NWCS then utilized the Campos EPC estimates
in its proposal to the DOE on May 21, 2018. The DOE awarded a contract to the NWCS team on December 6,
2018. Soon after award, NWCS began procurement activity to solidify subcontractors for this project. Upon
receiving proposals for the procurement of Structural Concrete, it became apparent that a significant error in the
Campos EPC estimated volume of concrete needed for the Outfall Project had occurred.

The primary errors are summarized as the following:

    1. Campos EPC estimate to NWCS for the Treatment Plant Foundation Installation (Attachment 1) states
       Campos EPC provided 3,601 total Cubic Yards (CY) per the DOE provided drawings and specifications.
       However, as supported by potential suppliers and confirmed by NWCS Engineering (Attachment 2) to
       be more accurately construed for Structural is 4,672 CY - a difference of 1,071 CY.



                         2800 Solway Drive | Knoxville, TN 37931 | www.northwindgrp.com
                                             EXHIBIT F, Page 1
        Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 107 of 117




    2. Campos EPC estimate to NWCS for the Headworks Storm Water Storage Tank Foundation Installation
       (Attachment 3) provided ZERO CY of structural concrete for this work item which carries a quantity of
       478 CY, which was validated by NWCS Engineering and potential supplier’s information. Please note
       that Campos EPC information for the remainder of the project scope included ALL other tank
       foundations.

These errors are a breach of Article 16 of the Subcontract General Provision. Campos EPC’s failure in its Work
resulted in NWCS basing its proposal and associated costs on an estimated volume of 1,549 CY less than required,
and, as a direct result of this breach, will incur substantial additional costs to provide the installation of the
Structural Concrete for this missed volume. NWCS will be seeking payment from Campos EPC for these
additional costs in accordance with Article 20(b) and seek any other remedies it may have in law or in equity.

Current estimates predict the additional costs required to address this short fall to be approximately $2.2M. This
amount is calculated as follows and is subject to change based on the actual costs incurred:

Difference of CY:                  1,549
Current Install Rate per CY:       $1470.88
Total:                             $2,278,393.12

Please take appropriate action at this time (including as required notice to Campos EPC’s insurance carriers) to
be able to remit payment to NWCS to cover any additional costs incurred by NWCS as a result of Campos EPC’s
error and breach. NWCS request your immediate attention on this matter.

Sincerely,




John K. Lawrence, Sr. Contract Administrator
North Wind Construction Services, LLC



Enclosure

cc: Brent Brooks, President, North Wind Construction Services, LLC
Dean Vanek, Vice President/General Counsel, North Wind Group
Jack MacRae, Director of Contracts, North Wind Group




                         2800 Solway Drive | Knoxville, TN 37931 | www.northwindgrp.com
                                            EXHIBIT F, Page 2
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 108 of 117




                    EXHIBIT G




                     North Wind Construction Services, LLC v. Campos EPC, LLC
                                                                 Case No. TBD
                                                                     Complaint
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 109 of 117




                       EXHIBIT G, Page 1
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 110 of 117




                       EXHIBIT G, Page 2
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 111 of 117




                       EXHIBIT G, Page 3
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 112 of 117




                       EXHIBIT G, Page 4
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 113 of 117




                       EXHIBIT G, Page 5
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 114 of 117




                       EXHIBIT G, Page 6
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 115 of 117




                    EXHIBIT H




                     North Wind Construction Services, LLC v. Campos EPC, LLC
                                                                 Case No. TBD
                                                                     Complaint
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 116 of 117




                       EXHIBIT H, Page 1
Case 4:21-cv-00096-REB Document 1 Filed 03/02/21 Page 117 of 117




                       EXHIBIT H, Page 2
